        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20         Page 1 of 57

                                                         FILED 14 FEB 1 20 11 :()1 IJSDC·ORE



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF OREGON
                      Eugene, Oregon Division




Andrew Clark, Plaintiff                         Civil Complaint Case: L!) '. 2o-- C-V"'                   Z.5 ::> -AA.
3270 Stoney Ridge Rd.
Eugene, OR 97405 541.510.3915                   :Private Clayton Antitrust Action for Relief of Damages I
OperationSunriseLaw@gmail.com                   · Caused by Sherman Antitrust Act Violations.           !
                                                 Relief per Racketeering Influenced C9rrupt
Wells Fargo and Company                           Organization (RICO) Statutes.
420 Montgomery St. San Francisco, CA 94163       42 USC 1983; Civil Rights Violations.
as Voluntary or Mandatory
Intervenor for Plaintiff                        :Pleading of Special Matters per FRCP 9
(Subject to FRCP 24)
                                                ~iled February 14, 2020. Alternate Dispute
                                                Resolution or Jury TriaLRequested=·-------
vs. Defendants:
Wells Fargo Bank
420 Montgomery St.
San Francisco, CA, 94163

                                                      David P.R. Symes
Ogletree Deakins Nash Smoak Stewert
                                                      c/o Littler Mendelson P.C.,
C. Matthew Keen, Managing Shareholder
                                                      121 South West Morrison Street Suite 900
4208 Six Forks Rd Suite 1100
                                                      Portland, OR 97204
Raleigh, NC 27609
                                                      Christopher Mixon
Oregon State Bar Association                          Ogletree Deakins
16037 SW Upper Boones Ferry Rd                        401 Commerce Street Suite 1200
Tigard, OR 97224                                      Nashville, TN 37219

Leah C. Lively                                        Michael Hogan, Hogan Mediation
c/ o Davis Wright Tremaine LLP                        PO Box 1375
1300 Southwest Fifth Avenue, Suite 2400               Eugene, OR 97440
Portland, OR 97201-5610
                                                      Alex Gardner, Forensic Services Div.
Defendant List Continued on Next Page                 Oregon State Police
                                                      3565 Trelstad Ave. SE
                                                      Salem, OR 97317



Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al                         Page 1 of 131
         Case 6:20-cv-00253-AA            Document 1        Filed 02/14/20   Page 2 of 57




Erik Hasselman                                       Bruce Newton
District Attorney's Office                           711 Country Club Rd.
125E 8th Ave                                         Eugene, OR 97401
Eugene, OR 97401

                                                     Peter Urias, Seyfarth
Steven Seymour                                       560 Mission Street #3100
Samuels Yoelin Kantor LLP                            San Francisco, CA 94105-2930
111 SW 5th Ave #3800
Portland, OR 97204
                                                     Ellen Rosenblum
                                                     Attorney General for Oregon
Christian Rowley, Seyfarth
                                                     1162 Court St NE
560 Mission Street #3100
                                                     Salem, OR 97301-4096
San Francisco, CA 94105-2930
                                                     Sabastian Newton Tapia
Benjamin Gutman, Solicitor General                   Attorney for Lane County
Appellate Division, Oregon Dept. Justice             125 E 8th Ave
1162 Court St NE                                     Eugene, OR 97401
Salem, OR 97301-4096
                                                     Ben Miller
Barry Davis
                                                     Attorney for City of Eugene
31660 Fox Hollow Rd.
                                                     125 E 8th Ave
Eugene, OR 97405
                                                     Eugene, OR 97401
David Campbell, Lewis Brisbois
                                                     Vanessa Nordyke
888 SW Fifth Avenue Suite 900
                                                     DOJ Trial Division
Portland, OR 97204
                                                     1162 Court St NE Salem OR 97301




Civil Complaint Filed February 14, 2020   Clark vs. Wells Fargo et al                Page 2 of131
         Case 6:20-cv-00253-AA            Document 1       Filed 02/14/20   Page 3 of 57




                                     Table of Contents
             Meet me in the police car video on my way to jail: www.RisePatriot.com

Page#
5. Venue and Jurisdiction


5. Summary of Factual Basis - Wells Fargo Employment Retaliation.


7. 42 USC 1983: Clayton Antitrust Action for Relief from Sherman Antitrust Act
   Violations; Racketeering Influenced Corrupt Organization (RICO); Civil
   Rights Violations.

7. List of Defendants and their Contribution to a Continuing RICO Enterprise.

15. Statute of Limitations Has Not Began Tolling Due to Obstruction of Evidence.

16. PACER Records are Completed Discovery for the Clayton Antitrust Action.
   Ajury, or fact-finder can be guided through the PACER record of below three cases
    to the vast discovery submitted to the court. They will find that Defendant-attorneys
    used boilerplate legal pleadings, public corruption, and fraud of official systems to
    obstruct the court from learning what they together perpetrated in the name of Wells
    Fargo Bank and various public employers.
     6.11.cv.06248.ho Wells Fargo/Ogletree Deakins Emergency SLAPP suit against me
    in 2011 .... an unemployed lowest level worker who reported in advance to FBI.
    6.13.cv.01546.aa 14-35622. First damage recovery lawsuit and related appeal.
    6:14-cv-01103-jr 17-35247. Second damage recovery lawsuit and related appeal.


18. Prayer for Relief
20.   Declaration of Andrew Clark: Pleading of Special Matters in Accordance with
      Federal Rules of Civil Procedure Nine. (FRCP 9).
      Table of Contents for Declaration/FRCP 9 is on the following page




Civil Complaint Filed February 14, 2020   Clark vs. Wells Fargo et al                 Page 3 of131
         Case 6:20-cv-00253-AA            Document 1       Filed 02/14/20   Page 4 of 57




                                  Table of Contents for
 Declaration of Andrew Clark: Pleading of Special Matters in Accordance with
   Federal Rules of Civil Procedure Nine. (FRCP 9) which starts on page 20
RICO CRIMES COMMITTED AND CONCEALED BY THE RICO ENTERPRISE

20.    Background facts leading to the RICO Crimes

24.    Intimidation and Tampering of a Federal Witness

25.    "Hello RICO. Hello Nuremberg." Deadly Tampering Starts.

26.    Corporate Use of Police to Roust a Worker at Home at Night is
       a Terrifying Act of Tampering/Intimidating a Federal Witness

29.    Kidnapping #1 to Terrorize for Political or Pecuniary Motivations.
       Mafia-Style Kidnapping via False Arrest.

31.    Ogletree Deakins Employment Law SLAPP and Violation of 28 USC 455

38.    Wells Fargo/Ogletree Deakins Destruction of Family
       Legal Battery in all Courts - an Oregon State Bar Problem

39.    Hobbs Act (18 USC 1951) Violation #1

42.    Wells Fargo/Ogletree Deakins Mafia-Style Kidnapping #2
       With embedded Hobbs Act violation #2: awarding a coerced third party benefit
       under color of official right and under color of law.

50.    Illegal Search and Seizure Based on Forged Affidavit and Judicial Fraud.
       All my computers were taken by Police. They kept them four years .
       Per Police Reports, they Opened US Mail Without a Warrant

55.    Continued Concealment of Evidence and Obstruction of Justice
       by Coordinated Activity of Public and Corporate Attorneys




Civil Complaint Filed February 14, 2020   Clark vs. Wells Fargo et al                Page 4 of 131
         Case 6:20-cv-00253-AA            Document 1       Filed 02/14/20   Page 5 of 57




Venue and Jurisdiction: This court is a correct venue and also has

jurisdiction to adjudicate the facts and evidence in this case, which were

obstructed by Defendants and never heard by the court. My damages and the·

financial relief I seek both exceed $75,000. Defendants are urged to look at the

Prayer for Relief that was crafted in the spirit of Yates vs. United States, a 2015

Supreme Court case.



Summary of Factual Basis - Wells Fargo Employment Retaliation

I was a lowest level Wells Fargo worker fo.r the last two years of my destroyed

career. I reported sales system fraud and other business problems internally to

my management.. Internal retaliation was highly illegal and required reporting

as a federal crime. I became a Federal Witness in May 2011 while still employed

when I was admitted into the Eugene Oregon FBI office to deliver a crime report

along with detailed evidence.



Wells Fargo retained Ogletree Deakins Nash Smoak and Stewart (employment

attorneys) while I was still employed. Ogletree Deakins attorneys committed or

arranged the RICO crimes against me, including a SLAPP-suit used as the basis

to conceal evidence of what they perpetrated against me. I promptly filed more

in-person crime reports along with evidence at the local FBI office and mailed

copies to Wells Fargo, Ogletree Deakins, and various government agencies.

Since then I have been the victim of repeated acts of Tampering and Intimidating


Civil Complaint Filed February 14, 2020   Clark vs. Wells Fargo et al                Page 5 of131
         Case 6:20-cv-00253-AA            Document 1       Filed 02/14/20   Page 6 of 57




a Federal Witness (serious federal felonies: 18 USC 1512 and 1513). The false

arrests and jailing using co-opted local police as agents of Defendants are Mafia-

style violations of 18 USC 1201: armed kidnapping of a Federal Witness. Wells

Fargo via its attorneys committed major, ongoing fraud of the court case

management system and corruption of state and local government processes to

conceal the perfect evidence against them which includes police a/v inside my

home and inside police headquarters.              Hear police reporting back to Wells

Fargo's corporate security manager in Portland after rousting me at home.



Genuine RICO, including Hobbs Act violations (18 USC 1951), was concealed in

courts via pervasive public corruption, both perpetrated almost entirely by

Oregon State Bar Association member attorneys who established rules over time

that allow them to do whatever they want and conceal it in simulated, color-of-

law legal processes. The court audio recordings are shocking. As a mostly-true

anecdote, the Salem Witch Trials operated off better facts and evidence than what

is heard in any of the court audio recordings or transcripts.




Continued next page




Civil Complaint Filed February 14, 2020   Clark vs. Wells Fargo et al               Page 6 of 131
             r
          Case 6:20-cv-00253-AA           Document 1        Filed 02/14/20   Page 7 of 57




        A Clayton Act Action for Relief from Sherman Act Violations:
       A Civil Complaint for Violation of Federal Racketeering Statutes
     and Civil Rights Violations. Ongoing Obstruction of Due Process of Facts
      and Evidence in this Banking Employment Retaliation Case Via Defendant's
               Fraudulent Use of Official Systems and Public Corruption.

In Spectrum Sports, Inc. v. McQuillan 506 U.S. 447 (1993), Supreme Court said:

      "The purpose of the [Sherman] Act is not to protect businesses from the working of
      the market; it is to protect the public from the failure of the market. The law directs
     itself not against conduct which is competitive, even severely so, but against conduct
                       which unfairly tends to destroy competition itself."

There is no actual competition when a corporation has a proven ability to hire

attorneys who inflict false arrest and various other acts of violent tampering to

achieve monetary or political objectives. The most basic laws and civil rights of

any Citizen are shown to be easily negated by justice industry workers who

improperly or fraudulently used low-level justice systems to commit and conceal

a series of RICO crimes against me.

                     Parties to this Civil Complaint and Causes

1.    Wells Fargo and Company is listed as a Mandatory Intervenor in my behalf.

Wells Fargo and Company (WFC) policy and training strictly prohibits the

described conduct of its subsidiary Wells Fargo Bank and its agents who all

violated the Wells Fargo and Company Rules of Professional Engagement. Their

coercive and conniving activity has the same result as armed Wells Fargo bank

robbery that leaves wounded victims ... except pretexted or wrongful attorney fees

vastly exceed losses from bank robbery.



Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al                Page 7of131
         Case 6:20-cv-00253-AA            Document 1        Filed 02/14/20   Page 8 of 57




2.   Wells Fargo Bank, Ogletree Deakins, and Oregon State Bar Association are

being sued under relief provisions of the Clayton Antitrust Act: violations of the

Sherman Antitrust Act for creating, permitting, ot using a business model that

includes physically, financially, and emotionally ruining lowest level workers and

then obstructing evidence along with justice in all courts. As demonstrated in

this case, the Oregon Bar Association ignored and obfuscated my complaints and

there is no apparent way to enforce Oregon's laws governing attorney conduct.



3. All Defendants are being sued under RICO Statutes. Violent and capricious

RICO crimes were committed against me by Ogletree Deakins attorneys and their

agents. Other attorneys, almost entirely members of the Oregon State Bar

Association, abused court systems and processes in attempts to cover up what

their fellow Bar members perpetrated against me. It appears Defendant Wells

Fargo Bank sponsored the activity and paid for it.



4. All Defendants are being sued for ongoing civil rights violations. My .First

Amendment obligation to speak rightfully of personal harm and evidence that

could affect any other citizen was violated. The State is obligated to provide due

process of those facts and evidence in a court of equity. Due Process and equity

was replaced with broken court software that allows external attorneys to

generate robotic "orders" without any court hearings. Local court systems such

as Lane County's Risk Assessment Tool permitted massive arrest and jailing by


Civil Complaint Filed February 14, 2020   Clark vs. Wells Fargo et al                Page 8 of131
        Case 6:20-cv-00253-AA             Document 1        Filed 02/14/20   Page 9 of 57




low-level justice system workers committing obvious system fraud.



5. These individual Defendants are being litigated for arranging or participating

in a physically violent RICO enterprise that committed and concealed their

crimes against me. The detailed Pleading of Special Matters explains the role of

each actor-Defendant and what the Enterprise perpetrated and then obstructed

in the courts. As previously stated, the PACER record includes all those

obstructed facts, copies of evidence material, and a lot more. Here are the names

along with a brief summary of their role in the RICO Enterprise perpetrated and

obstructed by corporate defendants in violation of the Sherman Antitrust Act.



Leah C. Lively c/ o Davis Wright Tremaine LLP
1300 Southwest Fifth Avenue, Suite 2400 Portland, OR 97201-5610

Ms. Lively was the primary contact for Ogletree Deakins and she no longer works
there. Her activity is detailed throughout the FRCP 9 pleading. She currently
holds an illegally obtained stalking protection order against me but as noted
below may not be aware of it. It was awarded as a coerced third party benefit
under color oflaw and under color of official right which is a textbook Hobbs Act
violation (18 USC 1951) described in the Pleading of Special Matters and well-
evidenced with the letters (Exhibit 8) Steven Seymour mailed which are in
PACER and obstructed by Defendants.

Portland employment attorneys claimed an "imminent threat" to them. They did
not call Portland police, instead they called Eugene police 100 miles away where
they had been working for months (based on the letters) to criminalize me. Any
experienced "internal affairs" law enforcement agent will instantly recognize it is
an example of manufactured crime involving fully documented public corruption.

Regarding the communications stalking protection order: I have no evidence Ms.
Lively was aware in advance and I have a small piece of evidence suggesting it
was being done behind her back as described within Exhibit 8. It does not


Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al                Page 9 0£131
        Case 6:20-cv-00253-AA               Document 1        Filed 02/14/20   Page 10 of 57




diminish her culpability but here is why I think Ms. Lively may not be completely
aware of what Ogletree Deakins perpetrated using her name:

1. Leah Lively was, per her company bio, an ex-Multnomah County Oregon
prosecutor. She would be fully aware that Defendant Mixon's letters from
Nashville TN (within Exhibit 8) do not comport to Oregon's communications
stalking laws if she had seen them in advance.

2.Ms. Lively never called me or wrote (from her secure office tower 100 miles
away) to complain and per job descriptions found online, clerical staff at Ogletree
Deakins retrieve material from fax machines.

3. Per news articles, Ms. Lively was married at the time to a law enforcement
agent in the Portland area. Oregon has laws that seal their public records so it is
not usually possible to determine where they live. I never looked because that
would be rude, wrongful, and devious unless I was an attorney.

4. Based on my observations, Ms. Lively would not willingly allow others to
portray her as a victim. She would have personally applied for a protection order
in accordance with the law if she actually felt stalked via communications.


David P.R. Symes c/o Littler Mendelson P.C.,
121 South West Morrison Street Suite 900 Portland, OR 97204

Mr. Symes was the Ogletree Deakins Managing Partner of the Portland Office.
He and Ms. Lively took turns as the primary Ogletree Deakins contact. He was
responsible for the activity of the Portland office at that time. Curiously, after _
over a decade at Ogletree Deakins-Portland, he was the first to leave and work
elsewhere.


Christopher Mixon General Counsel, Ogletree Deakins
401Commerce Street Suite 1200 Nashville, TN 37219

Mr. Mixon was the person who arranged and/or is responsible for the 2013 false
arrest and Hobbs Act violation (18 USC 1951). He was the one who transmitted
across state lines and in writing the bogus threat reports against me (Exhibit 8)
that lead to the 2013 false arrest and the resulting Hobbs Act violation described
in the detailed pleading of special matters.

Exhibit 8 shows that Mr. Mixon interpreted Oregon's stalking laws and
communicated his opinion to local authorities. Per Oregon State Bar records, Mr.


Civil Complaint Filed February 14,   2020    Clark vs. Wells Fargo et al               Page 10 of 131
        Case 6:20-cv-00253-AA             Document 1        Filed 02/14/20   Page 11 of 57




Mixon is not licensed to practice law in Oregon but that is what he did. Mr.
Mixon and Ogletree Deakins as a corporate entity are responsible for the Ogletree
Deakins business model of smearing and criminalizing defenseless, unemployed
lowest level workers. Exhibit 1 indicates a much bigger problem due to the way
Ogletree Deakins co-opts and causes others to fraudulently use official systems.

Ogletree Deakins could benefit their firm and all of America by joining me on the
New Wells Fargo Stagecoach over at www.TheEugeneBlairProject.com. Their
corporate use of smearing and false arrest against lowest-level workers strongly
indicates they "know all the tricks" and would know how to prevent such tactics
industry-wide in the future.


Michael Hogan, Hogan Mediation PO Box 1375 Eugene, OR 97440

Mr. Hogan ran a longstanding "Mediation Mill" out of his District Court Judge's
Office. His corruption set the tone for Oregon's justice for decades. Transcripts
from the Wells Fargo SLAPP suit 6.11.cv.06248.ho are in PACER and were
submitted to the other cases showing total abdication of his court to Ogletree
Deakins and Leah Lively. The third hearing transcript shows him actively selling
me on his mediation service. Then he also engaged in failed, bogus "mediation" in
clear violation of 28 USC 455. I am hopeful that Mediator Hogan will join me by
agreeing that the 45 minute session in July 2012 was not actual mediation.

Here is why I believe Mediator Hogan at Hogan Mediation Services should
complete the mediation he sold me on in the third hearing of 6.11.cv.06248.ho:
He became aware at our first session that his activity in my case of disputed
evidence would violate 28 USC 455 and he simply stopped and then retired. No
party asked him (prior to this) to complete the failed mediation so his office is
probably waiting patiently for an order or a request.


Alex Gardner Forensic Services Division Oregon State Police
3565 Trelstad Ave. SE Salem, OR 97317

Alex Gardner was the District Attorney when the 2013 false arrest and Hobbs Act
Violation was perpetrated. He was responsible for preventing what ex-
Prosecutor Erik Hasselman did to me but at the time he was engaged in a well-
publicized career transition. In his current position, he has the knowledge and
resources to investigate enough to understand the serious nature of the major
federal crimes in which he vicariously participated. Like all the other State's
attorneys and officials in this case, he thus far has refused to confer and does not
return telephone calls, emails, or letters.

Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al               Page 11 of 131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 12 of 57




Mr. Gardner could benefit State of Oregon and all of America by joining me on
the New Wells Fargo Stagecoach over at www.TheEugeneBlairProject.com. He
has a unique combination of experience and knowledge, together we can go far.

Erik Hasselman District Attorney's Office
125 E 8th Ave Eugene, OR 97401

Erik Hasselman was the Major Violent Crimes Prosecutor who is caught in
written letters arranging the false arrest with Steven Seymour, agent of Ogletree
_Deakins hired to arrange their Hobbs Act violation. He is, perhaps, the very most
guilty criminal in the bunch. He used his knowledge, position, and intimidation
in the most illegal ways possible. Law enforcement should be asking him to
explain why he met with Wells Fargo's employment attorneys months in advance
and how he was coerced or tricked to file 10 exactly duplicated charges of stalking
a corporation (Ogletree Deakins) and Leah Lively. Complete record of this
situation is in PACER.

His demonstrated public corruption at an expert level. That indicates he would
be an excellent resource to access for methods to prevent wrongful and bogus
convictions. Mr. Hasselman could benefit State of Oregon and all of America by
joining the New Wells Fargo Stagecoach at www.TheEugeneBlairProject.com.

Steven Seymour Samuels Yoelin Kantor LLP
111 SW 5th Ave #3800 Portland, OR 97204

Mr. Seymour was hired by Ogletree Deakins to arrange the 2013 false arrest and
is shown in written letters fabricating a threat used to false-arrest me. He is a key
participant in the 2013 Hobbs Act Violation. His activity was analogous to
Ogletree Deakins hiring a "hitman" to murder me. They manufactured crime
from absolutely nothing as described in PACER documents then used it as the
basis of a coerced stipulated agreement that awarded third party benefits under
color oflaw in violation of The Hobbs Act ... 18 USC 1951 a predicate act to RICO.

Christian Rowley, Seyfarth 560 Mission Street #3100
San Francisco, CA 94105-2930

Wells Fargo Bank hired Mr. Rowley starting with case 6.13.cv.01546.aa. He
repeatedly refused to confer on evidence. Instead he filed boilerplate obstructive
pleadings completely devoid of a factual basis. The result of his activity was facts
and evidence were systematically obstructed and I was denied any form of due
process in the primary or appeals court. He is also responsible for the illegal,
unethical activity of his assistant (Peter Urias) and his pro hac vice.


Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 12 of 131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 13 of 57




Benjamin Gutman, Solicitor General Appellate Division, Oregon Dept.
Justice 1162 Court St NE Salem, OR 97301-4096

Mr. Gutman holds a law degree from Yale so I was never able to speak with him.
He continues to refuse all telephone calls and does not respond to letters. Mr.
Gutman was used by State of Oregon to obstruct facts and evidence in the 9th
Circuit Court of Appeals presented by an Oregon citizen. There is no valid reason
for State of Oregon to have wasted immense resources to obstruct the hearing of
well-evidenced facts relating to misconduct of its employees and agents but... they
did. Mr Gutman acted against the interests of Oregon's citizens and Wells Fargo.

Ellen Rosenblum Attorney General for Oregon
1162 Court St NE Salem, OR 97301-4096

I used certified mail to Ms. Rosenblum as required by law when suing the State.
That also was to make her aware of what her staff were perpetrating in her name.
Like Benjamin Gutman, Ms. Rosenblum refused to answer telephone calls and
does not respond to emails or letters. Ms. Rosenblum lacks any form of
"immunity" as she did not perform her job function in this case. Instead l2fil'._
news reports at the time, her office was working with Wells Fargo to obtain tens
of millions of dollars from the bogus account scandal settlement to the States in
exchange for not investigating Wells Fargo. Based on her lack of communication
and lack of any apparent accomplishments, she appears to be a figurehead who is
paid a large amount of money to obfuscate everything. If Ms. Rosenblum was
removed from office tomorrow only a few immediate staff would notice or care.


Vanessa Nordyke DOJ Trial Division
1162 Court St NE Salem OR 97301

Ms. Nordyke was State's attorney for 6:14-cv-01103-jr. She refused any form of
discussion or conference on the factual basis. She submitted boilerplate
pleadings to obstruct the due process of facts and evidence I submitted to that
court. It appears State's obstructive response was most likely hired out to private
sector attorneys who wasted what could be a large sum of taxpayer money to
compile the standard boilerplate. By coincidence, she was named President of the
Oregon Bar Association the following year.




Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 13 of 131
         Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 14 of 57




 David Campbell, Lewis Brisbois
 888 SW Fifth Avenue Suite 900 Portland, OR 97204
 (and)
 Peter Urias, Seyfarth
 560 Mission Street #3100 San Francisco, CA 94105-2930

 Mr. Urias and Mr. Campbell were the attorneys who submitted a forged judge's
 order into PACER for case 6:14-cv-01103-jr that directly led to dismissal of case
 without any form of hearing or discussion of the factual basis. All other
 defendants participated in the highly illegal results of their forgery.

 Sabastian Newton Tapia Attorney for Lane County
 125 E 8th Ave Eugene, OR 97401

 Mr. Newton-Tapia played a very devious game that is fully documented in
 PACER. He wrote me letters and conferred with me. Then he lied to the court
 saying Lane County was not properly "served" and they were. The court staff
 accepted his lie and of course no aspect of the factual basis was ever adjudicated.

 Ben Miller Attorney for City of Eugene
 125 E 8th Ave Eugene, OR97401

  Mr. Miller also played a devious game to obstruct facts and evidence in the
  courts. In case 6:14-cv-01103-jr he filed a set of motions that allowed City of ·
· Eugene to not respond at all to that Complaint.


 Barry Davis 31660 Fox Hollow Rd. Eugene, OR 97405

 Barry Davis is the attorney I hired to file an appeal of 6:11-cv-06248-ho. He stole
 over $10,000 in fee deposits and did not provide invoices. He did next-to-
 nothing and did not file a 'Notice of Appeal' which is what he was hired for. He
 was given more money for handling a very small 'family court' matter. He
 essentially stole that money as well. Based upon online reviews my experience is
 shared by many others. He trolls internet for clients, obtains deposits by telling
 hopeful lies to potential clients, then he steals the money by sitting at his home
 office doing little-to-nothing. Oregon Bar Association helped him steal the
 money by endlessly obfuscating my formal complaints.




 Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 14 of 131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 15 of 57




Bruce Newton 711 Country Club Rd #200
Eugene, OR 97401

Mr. Newton's is my ex-wife's divorce attorney. See detailed factual pleading,
items 55 -63. He is named asa Defendant because he (and the court) was fully
aware of my job situation yet persistently lied in court claiming a particular
intangible asset was a source of cash. That resulted in spousal support staying
at $5,500 (five thousand five hundred dollars) per month despite no income and
made me pay-her $9,800 attorney bill for the color-of-law State sponsored abuse
of me. Then they tried three times to seize my house, despite the fact my ex-wife
already has several, including a gated mansion while I have a relatively modest
home.

It was timed to create maximum harm to me which diminished my ability to
respond to the Wells Fargo/Ogletree Deakins SLAPP suit and the false arrest. I
feel Bruce Newton was an active, knowing participant in the RICO enterprise
but do not have• evidence, which would likely have been a phone call. What is
clear is Mr. Newton's vicarious participation in the RICO enterprise.

Nobody would want to be treated as Judge Valerie Love or any of the judges did
to me. The court audio is on www.WellsFargoWitz.com. Mr. Newton had a
greater duty to his client and the court to fully report the sudden and dramatic
interface of family court with the criminal/ civil courts. Instead he continued to lie
and stole over $125,000 in legal fees from my family to endlessly adjudicate a
flawed "marriage settlement agreement" he wrote and conned me into signing in
his office long ago entirely based on his self-serving LIES and my misplaced trust.

The activity of Bruce Newton and his partner William Bromley in my case is
nothing short of stealing from me for years and methodically making statements
in court that seem like he is setting up my assets and estate for later plunder.

Mr. Newton could benefit State of Oregon and all of America by joining me on
the New Wells Fargo Stagecoach over at www.TheEugeneBlairProject.com. He
has a unique combination of experience and skills of the many ways to use family
courts to abuse citizens. That expertise can be accessed for ways to prevent such
abuse of citizens in the future.


Statute of Limitations Has Not Started Tolling: All criminal activity and

obstruction occurred within the last 10 years and continues: obstruction or

manipulation of justice to conceal discovered evidence is a continuing RICO


Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 15 of 131
        Case 6:20-cv-00253-AA             Document 1        Filed 02/14/20   Page 16 of 57




crime and/ or a Sherman Act violation. My case indicates an immense national

problem with America's completely unregulated attorney industry The cause for

a Clayton Action continues to be amplified. 'Smearing' and 'false arrest, aka

SWATing' and lack of meaningful recourse are nation-ending problems. The

blind faith in crudely programmed, easily cheated low-level computer systems is

a relatively new (and possibly terminal) problem for humanity.



           PACER Records are Completed Discovery
 IMPORTANT NOTICE TO DEFENDANTS AND LAW ENFORCEMENT
        Obstruction of Justice is an Ongoing RICO Crime

I put copies of evidence material into court on multiple occasions. Formal

authentication and 'discovery' by the court was obstructed by Defendants as

recorded in PACER records of the below case numbers. Now, formal discovery

can be drawn entirely from the PACER record because it shows Defendants used

a generic legal response that obstructs and impedes due process of any set of

facts and evidence presented by a Citizen-worker. PACER shows a completely

simulated (a.k.a. color-of-law) legal process absolutely devoid of consideration

for facts, evidence, or anything other than attorney's ability to perpetrate the

most ghastly crimes against workers and conceal it in the courts for years,

presumably at the expense of their clients and the public.



The detailed facts and copies of most evidence including a thumb-drive of the

obstructed police audio/video is already in PACER and our local court systems


Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al               Page 16 of 131
        Case 6:20-cv-00253-AA             Document 1        Filed 02/14/20   Page 17 of 57




such as OJIN. They are also posted www.RisePatriot.com and family court:

www.WellsFargoWitz.com. Hear actual police and court a/vthat shows how

all processes were abused against me in concert with each other.



My factual pleadings are those of a badly damaged, outraged lowest-level worker/

citizen doing all possible to have facts and evidence subjected to Due Process in

the courts. Defendant's pleadings are boilerplate legal forms, devoid of

relationship to facts and evidence. It is vacant paper that supports the 'color-of-

law' legal processes carried out in unedited case management systems, all of

which encourage dismissal based upon the way they are "scored" regardless of

facts/ evidence. These are the court records:

6.11.cv.06248.ho Wells Fargo's Emergency SLAPP suit against me in 2011.. ..
an unemployed lowest level worker. I was sued over nothing. Ogletree Deakins
SLAPPED me after SWATTING me. That was the mediation mill and "court" of
retired mediator/Judge Michael Hogan. Ogletree Deakins sealed major parts of
the PACER record to conceal their crimes and lack of knowledge. I paid a local
attorney (Defendant Barry Davis) to file an appeal and he did not; instead he
stole over $10,000 from me in "legal fees".               I reported it to the Oregon State Bar
and they actively worked with Barry Davis to hide the fact that he literally stole
the money and did not provide invoices or services.
6.13.cv.01546.aa 14-35622. My first damage recovery lawsuit and appeal.
6:14-cv-01103-jr 17-35247. My second damage recovery lawsuit and appeal.
The audio recordings and local justice system records from State of
Oregon's circuit court information system. Wells Fargo and its attorneys
used the unedited criminal prosecution systems here in Lane County to commit
repeated false arrest and other tampering.



Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al               Page 17 of 131
        Case 6:20-cv-00253-AA               Document 1        Filed 02/14/20   Page 18 of 57




                                            Prayer for Relief

The following items are some suggested items of relief. The Supreme Court's
reasoning in the 2015 case Yates vs. United States provides a legal basis for any
form of collaborative solution. We have a lot of opportunity and alternative
dispute resolution can help us maximize Progress for all.

Declare that Defendants have and are violating Plaintiffs fundamental
constitutional rights to life, liberty, and property by committing and concealing
evidence of various acts of tampering and long-term legal battery.

Declare that Defendant Ogletree Deakins self-generated fee billing (Docket 137 in
6:11.cv.06248.ho) and all accrued interest is an example of a violation of
constitutional rights to due process.

Order Defendant Ogletree Deakins to withdraw the aforementioned fee billing
and ensure it is removed from the credit reporting agencies.

Order an internal investigation of District Court of Oregon's fee awards in that
timeframe. Where there is one there is likely to be many others, particularly for
large corporate and government clients who typically just pay the bill.

Order Defendants Ogletree Deakins and/or Leah Lively to file with Oregon's
circuit court a motion to dismiss the improperly-obtained stalking protection
order that resulted from the (alleged) Hobbs Act violation.

Order Defendants Alex Gardner and/ or Erik Hasselman to expunge all criminal
and police records against Plaintiff relating to the 2011 and 2013 arrests.

Order Plaintiff-Intervenor and/ or Defendants to individually and/ or collectively
pay Plaintiff the sum of $12 million representing compensation for services
rendered and general economic damages.

Declare that communication stalking protection laws are only for use by
individual citizens because a corporation cannot be stalked; just as a corporation
cannot be raped, murdered, or poked in the eye with a sharp stick.

Declare that any system, policy, or rule applied to a Citizen must reasonably
comport to the constructs of the underlying law. For example, in Lane County ·
the Risk Assessment Tool (RAT) allows "bad faith" or fraudulent use of the
system as a method to deliver full penalty of the law prior to and instead of trials.
It allowed total circumvention of Oregon's law regarding grand juries and bail in
my case. Another example: this court and the 9th Circuit Court of Appeals use a

Civil Complaint Filed February.14,   2020     Clark vs. Wells Fargo et al               Page 18 of131
       Case 6:20-cv-00253-AA              Document 1       Filed 02/14/20   Page 19 of 57




case scoring system that causes most cases to be administratively dismissed
regardless of facts and evidence. Systems that directly or indirectly provide the
color of law to such activity endanger the public and are unconstitutional.


                          Optional Relief Available to Defendants

Declare that based upon certain court pleadings and other facts, Plaintiff has
been a Wells Fargo Agent since contractual employment ended in June 2011.

Declare all police and court records generated by this and preceding related cases
to be a tangible result of a Wells Fargo & Company corporate project known to
this Court since August 22, 2011 as "The Eugene Blair Project". Documents
submitted to the court indicate it was coordinated by Wells Fargo Corporate
Strategists, starting in April 2011 to control corporate risk.

Order Wells Fargo and Company to pay Leah Lively, David P.R. Symes,
Christopher Mixon, Bruce Newton, Erik Hasselman, and Alexander Gardner
$100,000 each for their contributions to The Eugene Blair Project.
Declare that project results are vast and will yield benefit to Defendants into the
future, particularly Plaintiff-Intervener Wells Fargo and Company and other
large corporations. Of immediate benefit is the next declaration.

Declare that corporate management and workers generally cannot and should
not be held criminally liable for activity that is not reasonably within their control
as the Sarbanes-Oxley legislation allowed. In this situation, a lowest-level worker
performed specific reporting to a large number of federal agencies, including FBI.
Employment attorneys clearly acting against the interests of Wells Fargo were
able to prevent any form of investigation and were able to arrange mafia-style
false arrest of the employee and then conceal it with simulated legal processes. '

Signed,

s/ Andrew Clark
Andrew Clark 3270 Stoney Ridge Rd. Eugene, OR 97405                      541.510.3915
February 14, 2020. OperationSunriseLaw@gmail.com

Declaration and Pleading to FRCP 9 follows


Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al               Page 19 of 131
        Case 6:20-cv-00253-AA               Document 1        Filed 02/14/20   Page 20 of 57




 Detailed List of Facts Presented in Accordance with Federal Rule of
           Civil Procedure Nine (Pleading Special Matters)

                  Declaration of Plaintiff Andrew Clark
  I swear under penalty of law that all the below statements are true and
 based on evidence, copies of which has already been repeatedly submitted
       to PACER. I included a few key exhibits with this Complaint.

  Foreword: Some of the below facts or statements are presented to provide
complete context. For example, items 1 - 20 provide context of employment and
  the FBI reporting. All material facts are well-evidenced in PACER. Evidence
 includes hard-to-get internal police and court audio recordings. Most is linked
via my various Websites, it was all obstructed from hearing. My primary evidence
    sites are: www.RisePatriot.com Family court: www.WellsFargoWitz.com


I was gainfully employed for nearly 30 years. My final two years were at Wells Fargo. In
all my experience, "retaliation" was a vague excuse used by workers whose employment
was terminated.. "What are you being retaliated against for?" and "exactly what did they
do to retaliate?" ... nobody could ever tell me. I learned the hard way, in spades.


Actual "retaliation" consists of extremely violent physical, emotional, and financial
attacks in my case inflicted by Wells Fargo's employment law firm "Ogletree Deakins".
As you will see, the legal assault is coordinated to destroy the worker-victim's ability to
defend themselves. It is designed to destroy a victim's credibility and criminalize him. It
is designed to financially and physically destroy the victim and his family. Exhibit 1 is
one of many available articles showing Ogletree Deakins was elsewhere involved in fee
gouging and use of 'false arrest' tactics via system manipulation in the same general
timeframe. The details of that case fully support allegations in this case.


Description of 2011 FBI Evidence Deliveries: My 2011 FBI/DOL Wells Fargo
Operations Report had two main parts. The 150 page report filed 5.25.11 was devoted
to well-evidenced problems I personally witnessed or was involved with in my
workplace such as unpaid overtime and abusive sales practice. It is posted at:
www.RisePatriot.com After police came to my home on 7.18.11 I updated my report
with those and other matters and was again admitted to Eugene's FBI office to deliver

Civil Complaint Filed February 14,   2020    Clark vs. Wells Fargo et al               Page 20 of 131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 21 of 57




that material 7.28.11 . I performed other in-person and via mail Reports to FBI
including my 2014 USC 14141 reporting police abuse in Eugene OR.



     Items   1 -20   are to provide background facts leading to the RICO Crimes

1.   I worked at Wells Fargo Home Mortgage in Eugene OR from             2009   to   2011 ...   the last
two of my terminated 30 year career. I was commissioned and earned just over
$200,000     in 2010, my final year which was consistent with the prior ten years. I had
an excellent reputation among Realtors and Clients. I passed the CPA examination in
1985   and always worked in finance.


2.   Immediately after being hired in 2009 I was required to enter my entire book of
business .. .in detail...into a Wells Fargo Sales Support System. No prior employer ever
asked that of me. It was required of all mortgage originators and enforced via a
bombardment of emails from various layers of management so I complied. I felt it was
wrong but soon was very busy finding and attempting to close the loans.


3. Every week all mortgage originators were compelled via bombardment of emails
from various levels of management to input at least six "sales calls" into the Wells Fargo
Sales Support System. I included a sample of those emails in my 5.25.11 FBI and
Department of Labor filing while I was still employed. We were forced to enter all sales
contacts as "in person". It was commonly discussed and openly rumored to be in
support of our federal classification of "outside salesperson" when in fact almost all of
our time was spent internally processing loans.


4. Effective April    1, 2011   I and all others in my position were once again compelled to
sign updated Wells Fargo employment contract changes. The education requirement for
Wells Fargo mortgage originator was lowered from "college degree" to "high school
diploma". We became 'registered mortgage originators' under then-new "SAFE Laws" ..
It required fingerprinting and lifetime background check via FBI and I passed and was
issued number:       423909.




Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al                    Page 21 of 131
        Case 6:20-cv-00253-AA             Document 1        Filed 02/14/20   Page 22 of 57




5. We were also required to fill out timesheets which is virtually impossible for a highly
successful commissioned mortgage originator who is 24/7 at1the beck and call of
Realtors and Clients. Overtime was paid at $12/hour but was recovered from future
commission income. That created a situation involving unpaid overtime, delivered via a
nationwide Wells Fargo payroll system. Lawsuits by others in 2013 finally identified
what I reported in detail to Dept. of Labor (Portland OR Office) arid local FBI Office on
5.25.11 and many different times after that. Among obvious facts that appear to have
avoided scrutiny:
       a. The Wells Fargo nationwide payroll system was programmed and tested to
       perform the complex recapture of overtime. That presumably included careful
       review by attorneys who claimed it was legally sound when in fact it was an
       extremely devious method to achieve an illegal objective.
       b. The 2013 lawsuits resulted in tiny payouts ... a few hundred dollars or less ... to a
       fairly small group of employee-victims. The legal fees paid to the participating
       law firms appear to have reached into the millions of dollars. That situation is
       typical of other lawsuits. For example, in the recent well-publicized 'bogus
       account' scandal (I reported that among my 2011 FBI/DOL filings as did other
       employees) .... most customers had no damages or harm yet it was brought into
       court in Los Angeles. The sole beneficiaries appear to be the attorneys.


6. April 5, 2011 Dodd-Frank disclosure and yield spread changes and the new
employment contract created what I considered to be an illegal and immoral
employment situation. Within two weeks it was painfully apparent from my Realtors
that the Wells Fargo retail interest rate was¼% higher than competition including
affiliated companies such as Provident Savings. It had become obvious and certain with
April 5, 2011 Dodd-Frank changes to Good Faith Estimate of Settlement costs which
under Dodd-Frank at that time was construed to be a contract to lend money at a certain
rate and fee.


7. In compliance with Wells Fargo policy of elevating matters quietly to the correct level
I sent a detailed letter to Mark Oman, then SVP of the mortgage operation. It is
attached as Exhibit 2 (but without the 22 pages of technical proof of higher rate).

Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al               Page 22 of 131
         Case 6:20-cv-00253-AA            Document 1       Filed 02/14/20   Page 23 of 57




Division-wide the daily email bombardment suddenly came to pause. My while-
employed reporting was of serious banking matters but at every turn they
tried to 'morph' it into imagined interpersonal nonsense.


8. My manager scheduled a formal "Plan Review Meeting" with me. Several longtime
workers told me they never heard of such a meeting and we did not have "plans" to
review. It turned out to be the first obvious act of retaliation: I was yelled at and
scolded for making a big deal out of longstanding business practices. I was told to quit if
I did not like it at Wells Fargo. (Remember ... they had my book of business in their
Sales Support System and Oregon is an 'at will' employment state).


9. Internal retaliation for reporting started immediately via Des Moines Human
Resource Dept. via telephone. Elise Reiser was my HR contact and she made me follow
rules nobody else had to. For example, she would bug me endlessly about correct time
sheet reporting but nobody else was similarly badgered or reviewed. My emails were all
routed to her regardless of who I addressed them to. She told me that repeatedly. She
would pick apart any email she could but nobody else was subjected to that.


10.   My loans in process were subjected to special underwriting review out of the Wells
Fargo Minneapolis headquarters which increased customer wait-times and lowered my
mcome.


11.   I reported various aspects of the business issues and the internal retaliation to Wells
Fargo's Ethics Line three different times from April to June 2011 when I was terminated.


12.   Retaliation for internal reporting consisted of extremely disparate treatment as
described above. Elise Reiser in HR also pushed "Employee Assistance Program" on me
and insisted I called them. I called to make them aware I was not in need of mental
health services and I advised Elise Reiser of that.
13. I thought that perhaps some historical perspective would help Ms. Reiser
understand that use of mental health resources to paint a person as 'crazy' is a crime
against humanity even though it is apparently legal to do that to employees in the

Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 23 of 131
        Case 6:20-cv-00253-AA             Document 1        Filed 02/14/20   Page 24 of 57




United States. In an early May 2011 telephone call with Elise Reiser I explained to her
what was happening to me seemed a bit like "Crystal Night," when all over Nazi
Germany Jewish businesses and synagogues were badly damaged which portended what
was to come. I told her and emailed her that "I felt like a Jew on a train to be burned".
I have no religious affiliations but enjoy studying history.


14. Incredibly: a few days later Elise Reiser once again told me to contact Employee
Assistance Program. She gave me a San Francisco telephone number of Peggy Burns
who was then on Wells Fargo's tab. I found the last name to be hysterically funny on
one hand but incredibly ghastly on the other. I googled and her website and practice
was entirely devoted to conservative Christian/Catholic marriage and family counseling
and she also advertised her Wells Fargo connection. I called Peggy Burns and told her
Elise Reiser asked me to call but I was sure I did not need her services. She said "Oh but
I think you do" and I hung up on her.


15. Retaliation using mental health resources and retaliation involving perceived
personal fears and perceived religious or ethnic affiliations required formal FBI crime
reporting and evidence delivery of the underlying business issues. I started collecting
evidence of the business realities and the retaliation by printing it from the Wells
Fargo email andproduction systems.


16. After I was done collecting and printing what I could and had my package all
ready to file: I advised Elise Reiser I would be printing out material to file with
Department of Labor and FBI. By the end of that day in May 2011 the Wells Fargo
laptop was remotely de-activated. It would not even turn on.


17. I was admitted to the local Eugene Oregon FBI office to deliver my report and
evidence on 5.25.11 and I overnighted a copy to Portland Dept. Labor which I confirmed
arrived and had been assigned to a DOL worker. I also provided a copy to my manager.


             Intimidation and Tampering of a Federal Witness Starts
18. Retaliation using fear tactics continued. Within a week I was working in the evening

Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al               Page 24 of131
         Case 6:20-cv-00253-AA            Document 1       Filed 02/14/20   Page 25 of 57




from home a small message appeared for a few seconds advising me I was connected to
"Wells Fargo India Solutions" and the transmission speed was shown, which matched a
common satellite video transmission speed. Remote activation of audio /video features
of corporate devices was common arid legal in 2011. I saw how it could be wrongly used
and reported its abilities. I am sure Wells Fargo management would not like it in their
homes.


19. Prior to termination in June 2011 I was emailed by Katie Johnson, another Wells
Fargo telephone HR worker that I had a public record of a serious crime in Benton
County, OR. I explained in horror that was incorrect and that FBI had performed a
lifetime background check just a couple months prior and no such records existed. They
insisted I drive to Benton County and obtain proof there was no criminal record. Two
senior records clerks in Benton County examined all public records and found nothing
under my name or any similar name. Corporate attempts to manufacture criminal
records to retaliate is novel and required yet another call to the Ethics Hotline.


20.   I also filed a Sarbanes-Oxley complaint with OSHA, which had just :that month
received the task of performing Sarbanes-Oxley investigations. My complaint was
accepted and I received the confirmation letter in mail the day after I was terminated.
Incredibly.... after all of the above ... Elise Reiser called me on June 28,   2011   to bother me
some more and in sheer exasperation I finally told her to "go fuck herself and I that I
will deal with it in court."


21.   Oregon is an 'employment at will' state. I was subjected to insane retaliation for
almost three months as described. I reported all operational aspects possible along with
evidence printed from the Wells Fargo system. Business issues meant less-than-nothing
to Elise Reiser in HR. .. her sole focus was innuendo, the more salacious the better.
Within an hour of telling Elise Reiser in Des Moines to go fuck herself my employment
was finally terminated on 6.28.11 which in Oregon makes job transition much easier.
             Hello RICO. Hello Nuremberg. Deadly Tampering Starts.
22.   I filed a post-employment complaint and was assigned to an HR Rep in
Minneapolis named Timothy O'Hara. I complained about the bizarre internal

Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al                 Page 25 of 131
         Case 6:20-cv-00253-AA             Document 1        Filed 02/14/20    Page 26 of 57




 retaliation including racial/religious slurs. Somehow, most likely via Ogletree Deakins,
 Eugene Police SWAT had the email a week later and are heard on police audio in my
 home using it as a reason to be there.


 23. The police audio of July 2011 events described below was not available until late
 October 2011 ... after Wells Fargo/Ogletree Deakins repeatedly denied any possible
 involvement. I knew it all was recorded .... but it took months to obtain and process the
 data files. I never had a website until July 31,      2011   when I felt it necessary to preserve ·
 the evidence given what happened July 29, 2011. Lowest level workers learn fast.
          Corporate Use of Police to Roust a Worker at Home at Night is
          a Terrifying Act of Tampering/Intimidating a Federal Witness

 24. On July 18, 2011 I returned home in the evening to a police car parked near my
 house and saw two very large City of Eugene OR police officers in uniforms in my yard
 peering into my window. I was frightened and assumed a burglary in progress and
 drove up the street a few hundred feet, parked and walked back. As I approached, police
 identified me and told me they were there because Wells Fargo sent them to follow-up
 on an email and for a "well-being" visit. They told me I would be recorded. I invited
· them in and they maneuvered me into a chair in a corner of my own home.


 Right after the police left, I called non-emergency police to file a complaint against the
 highly illegal visit by night police. I drove down to the police station and waited for the
 officers to arrive. While I waited I ordered and paid for the police dispatch records.
 I spoke with police outside of their headquarters. I very specifically told them of
 retaliation. A transcript of that police interaction and the audio recording is in PACER
 and on www.RisePatriot.com or www.WellsFargoWitz.com. I am heard
 speaking with the police for several minutes. The officers went inside HQ but left their
 belt-mounted recorders on. It is sometimes hard-to-hear audio of police when they
 thought nobody was listening. Headphones make hearing it much easier.
 25. Police can be clearly heard in their HQ discussing my lack of sanity and one of them
 says "Wells Fargo offered him mental health but he refused". Police can be clearly heard
 thinking my FBI/CIA reporting to be examples of "crazy". Then .. .incredibly... one of


 Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al                  Page 26 of 131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 27 of 57




them calls Martin Ogno, Wells Fargo Corporate Security in Portland Oregon and reports
the outcome of their police visit to my home. Minutes before police denied they had
such a contact. That part of the audio recording is so clear it is almost possible to hear
Ogno on the other end of the phone. Contrast the suspicious attitude and prejudicial
tone of police when speaking with me, a local homeowner and citizen. Then listen to
them kissing up big time to Martin Ogno of Wells Fargo. It is very meaningful.


26. Sometime after they left the restroom they met with a superior officer. That
portion of the audio recording is faint but can be clearly heard with headphones. They
attempt to input a code into a computer system to move the police visit over to the fire
department records. They can be heard failing at that. It was because I had paid for the
record while I waited which locked it in. What police are heard doing on accidental
internal audio was illegal and shocking beyond comprehension as it allowed them to
create or deny any reality they wanted to. Go listen ...it sounds like they did it all the
time. I wrote them in no uncertain terms how illegal that was and that simple,
automated correlations of their cellphone 'ping' data, CO BAN (police recording system)
records, and dispatch records will reveal all sorts of inconvenient truth.


27. Then came the internal police meeting, unique and historic audio. What
has been happening since the dawn of time was recorded. It is the moment that police
abandon reason and go with whoever they perceive to be in charge. One of the police
officers indicates his concern that their activity may actually be 'retaliation'. Then
another (superior) officer shuts him down completely by insisting I am crazy. The
police audio transcript is included in Exhibit 3 and the audio is posted on my websites
previously specified.


28. Again: I did not have any of the audio recordings in July 2011 but knew I was being
recorded and assumed I would eventually be able to get a copy. I did not expect the all-
important internal police audio. Until I received it, I honestly believed Eugene Police
made an error because I could not imagine at that time it was carefully orchestrated by
Wells Fargo et al.



Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 27 of 131
         Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 28 of 57




. 29. The apparently accidental recording captured absolute proof of a genuine criminal
· conspiracy to retaliate and tamper with me. It captured a Wells Fargo security worker
 lying to police about FBI processes. According to Martin Ogno of Wells Fargo corporate
 security: "FBI did not take my reports seriously" and he went on to discuss my Wells
 Fargo bank balances with police.


 30. On July 21, 2011 I received an email from OSHA regarding my SOX investigation.
 It asks for personal computer and telephone records. I believed it to be some form of
 fraudulent email because OSHA had barely started the process. I had already furnished
 them significant material to review, it made no sense they would want more. I searched
 and found no precedent of such a demand in an OSHA investigation. It "looked and
 smelled bad" so I complained via email to Timothy O'Hara at Wells Fargo.


 31. Around the same time I received a letter from "Leah Lively" at "Ogletree Deakins"
 and she did not identify herself as an attorney. I searched and was horrified when I
 found out Leah Lively was an attorney. My search also pulled up other facts about Ms.
 Lively such as: 1) "Oregon Live" interview in which she opposed spending money on
 Christmas Lights on a Portland bridge and instead wanted it spent on police. 2) her
 husband was a police officer of some type 3) she had been a Deputy District Attorney in
 Portland 4) she recently returned from a very lively European Vacation which featured
 a tour of World War 2 D-Day beaches and perhaps a visit to friends and relatives resting
 at La Cambe. Then they board a train via Paris taking them directly to the Money
 Capital of the World: Basil Switzerland, perhaps to visit their Swiss bank accounts
 considering how upset Ms. Lively got about the facts accidentally discovered when I was
 compelled to determine who she was and why she was writing me dunning letters.


 32. Leah Lively later complained to the Court that I had no right to perform that search
 and if she had identified herself as an attorney in her early letters that would not be
 needed. Meanwhile, I was just becoming aware Ogletree Deakins was
 brought in around May 1,           2011 when     I was still employed and had run an incredibly
 detailed special investigation of me using Westlaw Information Services.



 Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 28 of 131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 29 of 57




33. Among police audio records received a couple months later I obtained the Police
Dispatch call record ... seemingly a 911 call. .. that triggered police action the
FOLLOWING day. A lowest level Securitas contractor was used to make a bogus 911 call
on 7.28.11. Wells Fargo's "Emergency" was dealt with the next day with false arrest.
Exhibit 3 contains the 911 call transcript, audio is posted on
www.RisePatriot.com orwww.WellsFargoWitz.com. It is obvious to anyone it is
Wells Fargo setup using a Securitas contractor as a middleman. Not so obvious is that
Ogletree Deakins was orchestrating it all and/ or was responsible for what was inflicted
againstme starting around May 1, 2011 when they were brought in by Wells Fargo when
I was still employed there.
                    Mafia-Style Kidnapping via False Arrest
     Kidnapping #1 to Terrorize for Political or Pecuniary Motivations
34. On July 29, 2011 SWAT police with a canine unit came to my home, knocked on my
door, and suddenly grabbed me and placed me in handcuffs. Two SUV's and two squad
cars were used in the early evening. Neighbors later told me police with rifles were in
the woods behind my home. Police made every attempt to enter my home and I would
not allow it. I had on at-shirt and shorts. I was not allowed to put on my shoes. I was
force-marched barefoot and handcuffed behind my back in front of the entire
neighborhood to the line of police vehicles. Police recorded me with in-car audio/video
and I obtained and posted that on www.RisePatriot.com. I did not make a transcript it
is just me talking. The 'best' scenes are at the end... me being taken into the jail by an
immense police officer.. handcuffed and barefoot.


35. After all that, I was charged with "Second Degree Municipal Trespass" which is the
absolute most minor crime there is and never before had involved SWAT resources and
jailing. I had not trespassed and knew Wells Fargo's bank camera systems would prove
that. The charges were later dropped but damage done by mugshot publication and
jailing by Wells Fargo and employment attorneys (Ogletree Deakins) never goes away.


36. I was placed in the "drunk tank" which is a tiny concrete room with many chairs
and a very loud television. I attempted to explain my situation to the jailers and I was
advised I had no rights whatsoever when in jail. I used the telephone to report my


Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al               Page 29 of 131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 30 of 57




jailing to FBI and a jailer told me to stop doing that. I witnessed a young man curled
into a fetal position in a corner on the floor obviously in some form of extreme distress.
It was very cold, especially as I had been taken from home in t-shirt and shorts. No bed
or bedding was provided. When I complained about that I was placed into a cell with no
toilet and even colder. It had a concrete platform ,I could lay on but no bedding of any
form. I asked for a blanket... even a dirty one ... and was told that budget cuts did not
permit it.


37. Eventually I had to urinate. The jail staff area was near my cell and I could hear
them talking or laughing sometimes. I banged on my door and loudly proclaimed I
needed a bathroom. It got completely silent in the staff area for a minute or so. I waited
and banged on my door several more times. I was hurt and angered by their inhuman
withholding of a toilet and blanket. I realized there was absolutely nothing I could do
except report it endlessly after release along with all else until someone listens and
makes changes. ·


38. When I could hold it no more I was compelled to urinate on the floor. Within
minutes a jailer opened my cell and called me an animal for urinating on the floor. I
told him I had no choice and asked for a mop so I could clean it up.        10   minutes later,
the jailer brought a FEMALE jail inmate over with a mop and bucket. I once again
pleaded to clean it up myself and was refused. I was forced to watch the woman inmate
clean my urine off the jail floor.


39. I was eventually released the next day, 18 hours after I was taken from my home. I
asked for a ride home as I was taken with no shoes. I was told that was my problem. I
walked about a mile towards my home and noticed a taxicab waiting near the
Greyhound Bus station. I had no money or ID. I was barefoot and dressed in at-shirt
and shorts. I explained to the driver I had been in jail since the day before and had
money at my home. I gave him my address just a couple miles away and he took me
there and waited while I ran up to get his fare plus a big tip.


40. That same day, July 30, 2011 I started work on my first-ever website. At first its

Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al                 Page 30 of 131
       Case 6:20-cv-00253-AA              Document 1       Filed 02/14/20   Page 31 of 57




sole purpose was to make the FBI/DOL filings available to attorneys as it appeared
litigation was possible and police had just made every attempt to enter my home for no
apparent reason. I had signed up for email services with an Internet Service Provider
called"Simplicato" in New York City. They specialized in legal and medical
communications which needed to be secure and archived. I called them and asked them
to activate my ability to publish a website and they did.


41. I placed my Wells Fargo Operations Reports (the FBI/DOL/SEC reports) online .
July 31, 2011 on the second page of a crazy-looking website. I knew that in 2011 85% of
people did not click to a second page of a website. I also knew there were then about 4
billion websites and any given one was nearly impossible to find unless directed to it.


Out of professional obligation, I promptly notified Wells Fargo via email to Ogletree
Deakins that I had placed material online in preparation for litigation. That is what
prompted the August 4, 2011 Ogletree Deakins letter telling me I was being sued in
federal court by Wells Fargo. Suddenly within one week: I was involved in two major
legal processes: the trespass charges and the federal lawsuit.


42. I complained in writing to Leah Lively... Portland attorney and ex-deputy DA in
Portland. that I had an extremely high spousal support obligation ($5,500 per month)
and was behind due to lack of employment. Two days later Eugene Oregon Divorce
Attorney Bruce Newton filed a garnishment for $20,000 and I was completely wiped out
of cash.


   Ogletree Deakins Employment Law SI.APP and Violation of 28 USC 455


43. I started receiving lawsuit material in my email, my mailbox, and delivered via a
parade of process servers. Given the police action a couple weeks prior, every knock at
the door and every pile of paper was depressing and frightening. At first it all "looked
like Greek" and then I realized it was mostly duplicated material. However .... parts were
not duplicated. Just sorting it out was intimidating considering my only legal
background was via the CPA training and watching LA Law on television in the 198o's

Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 31 of 131
        Case 6:20-cv-00253-AA             Document 1        Filed 02/14/20   Page 32 of 57




when my children were babies.


44. I was told to remove the website ...just days after I put it up. Had I not told Ogletree
Deakins about it they obviously would never have known. I went to their website and
saw they were advertising an "Internet Threat Response Program" for their corporate
clients and that is when I became of the opinion Wells Fargo had no idea what Ogletree
Deakins was doing and it was all about Ogletree Deakins and their legal fee income. I
took the website down, it made no difference, the train just kept rolling.


45. Their lawsuit (6.11.06248.ho) was accepted by our local district court on
"Emergency Basis" with first hearing on August 22, 2011....just a couple weeks aw~y.
Despite no cash I called a few attorneys and left a message about the emergency hearing
in federalcourt. Nobody called me back. I called the Oregon State Bar to complain and
I was given their Referral Hotline. I made a couple more calls and left messages but
never received a call back.


46. Within days of the lawsuit being accepted by the court and prior to any hearing of
any form the first "Judge's Orders" came out: My website was legally shut down by
court order. A copy was sent to Simplicato and they terminated my email and website
instantly. Those orders are in PACER under Case 6.11.06248.ho which started as
6.11.06248.tc


47. I realized I needed to understand the legal filings so I intently studied them. I
performed internet research (fast and furious). I found the following information and
treated it as fact:
   1)   Lively had filed over 40 such lawsuits and never lost a case.
    2) Nationwide no employee I could identify ever won such a lawsuit against them.
        There probably are some but I could not find any.
    3) Judge Michael Hogan was a highest-level judge with unique power and authority.
    4) The legal filings in a lot of the cases looked really similar. I learned much of the
        legal industry uses complex forms called "boilerplate" which explained how fast
        they were able to create the lawsuit filing.

Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al               Page 32 of 131
        Case 6:20-cv-00253-AA               Document 1        Filed 02/14/20   Page 33 of 57




   5) Wells Fargo via attorney signed a declaration saying there was at least $75,000 in
        damages from my alleged actions in order to file in district court. (At the time of
       filing Wells Fargo had absolutely zero damages except those inflicted upon it by
        Ogletree Deakins. Wells Fargo lied about an emergency and lied about damages.)
    6) And most important of all: Employee reporting to FBI in advance is extremely
        rare and the person isfederal witness/informant. Itis afederal crime report
       per Criminal Resource Manual 1729 that was an active document at the time.


48. Then I went through the claims against me in detail and they can be confirmed via
PACER. It looked more like a list of criminal offenses:
    1) Various cybercrimes related to the Wells Fargo laptop computer I had in my
        possession after termination.
    2) Releasing "confidential" Wells Fargo Client Mortgage Account Numbers
    3) Disclosing company trade secrets.
That is when I knew for certain Ogletree Deakins had absolutely ilo knowledge of my job
or Wells Fargo technology. They sell an expensive gangland generic legal response.


Obvious and well-known to all:
    1) the corporate laptop ... most any corporation... is a secure terminal into the even
        more secure 'mainframe' systems. No data is on it. Data is on the internal
        systems accessed by the device. All passwords are deactivated upon termination
        and the device itself is remotely deactivated so it will not turn on. All that is
        standard practice.
    2) Wells Fargo then employed about 5,000 mortgage originators. There were no
        secrets ...just a lot of stuff they wanted to hide from regulators and law
        enforcement.
    3) Under Dodd-Frank (then) is did not seem legally possible to have secrets related
        to mortgage acquisition.


49. And most important to me as a financial professional and CPA (non-practicing):
Generally unknown to everyone but Wells Fargo Mortgage employees, the Retail Wells
Fargo mortgage loan number was in 2011 not confidential. It had long been a public

Civil Complaint Filed February 14,   2020    Clark vs. Wells Fargo et al               Page 33 of 131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 34 of 57




record printed on the recorded Deed of Trust. Its only usefulness was to make a
payment. Attorneys lacked business knowledge and got caught.


50. I honestly felt sorry and embarrassed for Leah Lively and Ogletree Deakins at the
time. They were clueless. Their previous cases seemed to be employees with personal
problems. I explained the simple facts in writing along with documentation. At that
time I still thought the arrest three weeks prior was an error. I mentioned it in court,
Leah Lively started to respond and Elizabeth Falcone cut her off mid-word. Still, at that
time I felt sure Judge Hogan and Ogletree Deakins would be most thankful for me
handling their horrid mistake and total lack of business knowledge so quietly.


51. I went into court on 8.22.11 dressed in suit, tie and white dress shirt...just as I had
for most of my career. There were three Ogletree Deakins attorneys from Portland and
others in the vast and dimly lit courtroom. My manager's boss (Doug Grenz) was there
for Wells Fargo and we exchanged pleasantries. Exhibit 4 is the first few pages of the
transcript of that short hearing to give the reader an idea of what I faced. My oratory
was meant to heal everything. Then minutes later ·Judge Hogan meanly yelled at me to
look only at him and not around the (magnificent taxpayer/citizen funded) courtroom.
Then he proceeded to demand Wells Fargo secrets from me .. .in open court. It was
heartbreaking and shocking: I considered his questioning and attitude to be insane.
Then I learned he had been judging at extremely high levels since he was 26 years old
and so I felt he really didn't know any different because everyone was intimidated by
him. Absolute power corrupts absolutely.


52. Still .. .I was certain that once his staff read my filings it would all just go away and I
could move on. I had to turn my focus to my $5,500 per month of spousal support and
to the municipal trespass matter. I made sure to submit motions to each and every
"court" explaining how the legal system was being used in concert against me.
Responsibility and culpability for that situation lies with Defendant: Oregon State Bar
Association. My humanity was irrelevant to them: I was reduced to their paycheck.


53. I obtained all the police reports from the 7.29.11 arrest. I still did not have the

Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 34 of 131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 35 of 57




audio recordings. The police reports are in PACER among all the other obstructed facts
and evidence. They did not appear to have a valid arrest warrant at time of arrest. It
was signed after-fact from what I could tell. Worse: the police reports are almost
entirely outright lies. Police claimed I threatened to rape my bosses and that they:repeat
that along with copious amounts of other psycho-sexual boilerplate. Both bosses for 100
miles were men and neither reported a fear or fantasy of me raping them. It has
nothing to do with 'trespass' and everything to do with company-directed police forces.


54. Exhibit fris a recent crime report, once again following up on an unanswered
detail. Exhibit 5 analyzes two of the 30 page bogus police report. A police officer wrote
that I and my motor vehicle data was placed into a special system for police only use in
order to identify violent offenders in the future. I wrote many letters to police and other
agencies explaining that is JUSTICE COMPUTER SYSTEM FRAUD and to tell me
exactly what system was used. I received no responses. I learned that most likely I was
entered into the FBI's NCIC system (specifically the National Incident Based Reporting
System - NIBRS). I still do not know for sure. However, that directly correlated to
what came next and what followed.


55. On August 30 or 31,     2011   I went to the ex-parte desk at the local courthouse to file
for modification of $5,500 per month of spousal support. Eugene OR divorce attorney
Bruce Newton came into line right behind me. I greeted him by allowing him to get
ahead of me in line and joked that whoever was paying the bill would appreciate it. I
glimpsed my name on_whatever he was filing but continued explaining to him why I
needed the modification.· Next day I delivered some of the material to his office to give
him an idea of what was being dealt out by Wells Fargo/ Ogletree Deakins.


56. A couple weeks later I received a call from Gerry Gaydos, a local attorney. He
explained that my guardianship of my retarded adult son (Andrew Justin Clark) was
being taken away from me. It turns out that Bruce Newton was filing for that after I
gave him my place in the ex-parte line. A home visitor was sent out and in weeks there
was a hearing in front of Circuit Court Judge Holland.



Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 35 of 131
         Case 6:20-cv-00253-AA            Document 1        Filed 02/14/20   Page 36 of 57




Court hearings are recorded in Lane County and for $10 anyone can get the audio. The
audio hearing of Judge Holland is posted on www.WellsFargoWitz.com and on various
Youtube channels, etc. It is several hours long and here are what I think are the most
important facts:
    1.   I questioned the home·visitor report and the judge declared it did not exist. The
         home visitor report is the entire basis of the hearing. Please note: it was not
         sealed. It was removed from the file as if it did not exist. The judge violated 18
         USC 1519.
    2. The son of attorney Bruce Newton's partner (Mr. Bromley) was living in one of
         my ex-wife's homes WHILE being the caregiver to my three retarded offspring
         (two were genetically tested to be affected with Fragile X, a genetic condition
         passed by a female carrier) .WHILE attending law school.
    3. Guardianship was removed because I was considered a threat of some form.
    4. At that point I still did not have the police audio but I stated in court it appeared
         to be a downstream effect of police entering a threat report (most likely NIBRS)
         or being arrested for anything, especially by SWAT forces.


57. September/October 2011: I was then in FIVE different court proceedings and was
borrowing large sums from my parents. The trespass matter had not yet been
dismissed. The family court matter was in process. Spousal support modification was
filed but not heard until February 2012, each month I was bleeding $5,500 per month
plus all of the ex-wife's endless attorney bills. In early 2011 my divorce-mandated life
insurance expired as a decade had gone by. It took a lot of work and money but I was
able to renew it before the hearing in which they wanted to find me in contempt of court
for lapsed life insurance. That was in the local circuit court of Judge Carlson in
February 2011. He went on to find that I was NOT in contempt of court. Instead he
decided I was in PAST contempt of court for allowing it to lapse. Attorney Bruce
Newton put in a cost bill against me for $1800 and strangely.. .it was heard in September
2011just to pile it on more. Would any of you Defendant appreciate such treatment?
58. I had tried to be both professional and nice to Wells Fargo and Ogletree Deakins.
By October 2011 I was reduced to mass-faxing of sometimes nasty informational
· materials to industry participants.

Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al               Page 36 of 131
        Case 6:20-cv-00253-AA                Document 1       Filed 02/14/20   Page 37 of 57




59. In October 2011 Ogletree Deakins finally identified the specific items they claimed
were in my posted FBI filing and mailed it to me in a letter (Exhibit 6 ). It is a handful
of mostly repeating public records and certainly not $75,000 or reason to be in federal
court .... except to feed the Mediation Mill of Mediator/Judge Michael Hogan.


60. I mass-faxed more informational material because Ogletree Deakins never
responded to any question I asked but...they responded to off-color mass faxes. The
'method of operation' of employment attorneys is to demand a worker/victim ask
questions ONLY of the attorney. Those questions whether in writing are completely
ignored. However, if the worker/victim dares go around the attorney a dunningletter is
generated that demands the worker /victim ·inquire only with the attorney. They harvest
the fruit of the Humiliation they deal out. It is called 'emotional pretexting.'


61. In November 2011 harmless non-authenticated after employment fax nonsense was
placed into Court "Under Seal" and became the basis of the 12.24.12 court hearing. I
also received a couple very intimidating calls from Federal Marshall Service who called
to complain on behalf of David P.R. Symes, then the branch manager of Portland's
Ogletree Deakins office.


Exhibit 7 is a sample of the "filed under seal" hearing material they submitted in a
United States District Court and incredibly... got a court hearing for. That is howthey
continued fee-gouging Wells Fargo while creating an illusion they had any reason to
have SLAPP-sued me .... a lowest level unemployed worker. I state here as fact:
submission of nonsense from a company fax machine is contempt of court and just plain
stupid. I also determined they had sealed all of my presentation leaving a totally one-
sided record in PACER which I consider to be fraud of a federal system as well as
obstruction of justice by concealing tangible evidence. It had ZERO to do with Wells
Fargo and was only enriching Ogletree Deakins. I was then certain Wells Fargo would
never condone such a hearing but years later it appears their management is kept
completely unaware of anything important which in theory violates the Sarbanes-O.xley
'internal reporting' mandate.

Civil Complaint Filed February 14·,   2020    Clark vs. Wells Fargo et al              Page 37 of 131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 38 of 57




I later found out that Hogan was one of the only judges who actually met with citizens at
hearings and such. I also reasonably determined he was running a vast, long-term
"Mediation Mill" and had various attorneys feeding him business which he then
assigned to himself. In my case it violated 18 USC 455 and under the circumstances,
Hogan was more "mediator" than "judge" which is why he is being sued. I later found
out court staff do all the paperwork and the trusting judge allows his digitized signature
to be placed on it. I found out the court staff get their input from .... Ogletree Deakins et
al who usually can pull it out of their nationwide document archive as boilerplate ad
hominem attacks against their worker-victim.


62. The business details had become inconsequential to the retaliation and glaring
defects and lack of transparency in the justice system. I had obtained, processed, and
interpreted the police audio recordings from July 2011 and it is obvious to anyone there
was an organized conspiracy against rights. However: because it was corporate actors
who were using KNOWING and COGNIZENT State Actors such as attorneys who are all
agents of the court, police and prosecutors ... they are all included in the Racketeering
Complaint for claim purposes as well as the Clayton Action and civil rights violations._


              Wells Fargo/Ogletree Deakins Destruction of Family
            Legal Battery in all Courts - an Oregon State Bar Problem

63. The Wells Fargo situation is linked into the "family" court by both myself and Atty.
Bruce Newton. The spousal support reduction hearing was in the February 2012 circuit
court of Judge Valerie Love. The audio is divided into six parts and posted on
www.WellsFargoWitz.com and various Youtube channels, etc. It is the first strong
indication of a genuine conspiracy against rights by the judges as explained..


The hearing was actually a 'Motion to Compel' as I and attorney Bruce Newton both
stated in court. We both motioned th~ court for a continuance. Judge Love excused
herself from the courtroom and came back about 10 minutes. She is heard stating on
the court audio that the "other judges" told her the hearing for spousal support was to


Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 38 of 131
        Case 6:20-cv-00253-AA             Document 1        Filed 02/14/20   Page 39 of 57




occur that day despite neither side wanting that.


Then Judge Love brought in a male deputy to yell at me. Armed security guards
followed me around and attended all hearings. I attribute that to the Wells
Fargo/Ogletree Deakins threat-painting and smearing activity via fraudulent use of
systems such as NIBRS. They put the microphone that records right near my hand so
wheneve·r I put my hand down it made a loud noise giving the judge another reason to
compel the embarrassed and uncomfortable deputy to yell at me more. My ex-wife was
absolutely delighted the court was inflicting her spite. In that court hearing, I clearly
related the Wells Fargo retaliation to the spousal support problem and asked for the
help of the opposing attorney and the court. The $5,500 was not reduced despite
having no employment for going on a full year and being in every possible court process.
I was also forced to pay a $9,600 cost bill to her attorney Bruce Newton who by now had
essentially stolen about $125,000 in legal fees to date.


                          Hobbs Act (18 USC 1951) Violation #1
  Ogletree Deakins abused court processes to award themselves a "Third Party Benefit
   Under Color-of-Official Right." They generated a $1,700 bill for receiving faxes they
    used against me. Using official systems to bill fees with no hearing is STEALING.


64. I received notice of a telephone hearing of the local district court of Judge Michael
Hogan. Wells Fargo/ Ogletree Deakins paid to have the first two hearing transcribed.
The third hearing was not transcribed until I paid for it in 2014. Judge Hogan is shown
to not care one iota about my extreme personal situation. He had absolutely no case
knowledge or involvement as evidenced by the "Motion 78" discussion. Leah Lively of
Ogletree Deakins was on the telephone hearing and she was badgering the judge to tell
her if Motion 78 was approved. At first he waffles, then he looks at his system and
announces it was approved.


65. Motion 78 in Case 6.11.06248.ho was used by Leah Lively of Ogletree Deakins in
the Dept. of Labor OSHA SOX "court" to obtain a directed verdict without any hearing
or any consideration of relevant business information. They issued a 25 page report

Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al               Page 39 ofl31
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 40 of 57




(posted www.RisePatriot.com) that is a collection of boilerplate lies and innuendo. They
denied every single allegation, sometimes in detail and added in all the mental health
innuendo. Most shocking, they denied the proven mathematical certainty of the higher
Wells Fargo interest rate despite having settled. with Department of Justice in July 2011
regarding instances of exactly that Difference being after the April 2011 Dodd - Frank
changes all Wells Fargo retail production was "out of the market" with regard to rate
which is perfectly legal but.. .impossible to sell. They denied the unpaid overtime, they
denied the bogus sales practices ... and Dept. of Labor /OSHA had absolutely no training
or background in Sarbanes-Oxley retaliation. It was an attorney's dog and pony show
seldom won by a victim.


66. Getting back to the telephone hearing, transcript in PACER: Judge Hogan then
_sells me on his mediation services. Mediation happened in 45 minutes in the Chambers
of Judge Michael Hogan in July 2012. I arrived dressed for business. Leah Lively was in
one area of his chambers and I was in another along with a conservative but richly
dressed woman who appeared to be in her so's. She was introduced to me by first name
only and her affiliation and function was not told to me.


67. Mediator Judge Hogan dressed to disco wearing tight blue jeans, tan shoes and a
shirt with the top button unfastened. A thick gold chain hung around the neck of the
Honorable Judge. He started off by excusing the attire because he was leaving on a
flight-out that evening. He received and responded or reacted to six text messages in
the 40 minute session; He displayed no case knowledge again. He tried to bribe me up
to $100,000 tax free to silence my complaints.


68. I explained I earned c. $200,000 per year so $1ook was not acceptable. Judge
Hogan was noticeably startled and I went on to suggest my career and damages were
worth approximately $4 million at that time. He started to respond to me and I looked
over to sense the reaction of the woman who was at the mediation session. Once again
Judge Hogan yelled at me loudly to look at him only and rushed the woman out of the
room and told me to accept what was offered or "he would issue a Notice for a Trial".



Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 40 of 131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 41 of 57




69. I excitedly told him that is exactly what I wanted: a trial of facts. I told him to go
ahead with the notice. I also told him I felt we were rushed due to his flight out and his
text messages and suggested we get together for another session but I told him I really
wanted a trial. At that moment, nervous looking security personnel swarmed the area so
I left pronto. The Judge was whisked to a waiting vehicle for his ride to the airport. It
was the last I heard from now-retired Judge/Mediator Michael Hogan.


70. I performed research showing that Judge Hogan had been using his position to
enhance his mediation business. Hogan actively sought out cases and situations to
mediate and then had the cases assigned to him. I asserted it was likely or possible that
Judge Hogan was paid for our bogus session and his minimum fee appeared to be
$10,000 based upon his mediation website at that time. I asserted longstanding
collusion with Leah Lively of Ogletree Deakins (and many other attorneys) that had
essentially turned any and all employment complaints into a local mediation industry
for benefit of Judge Hogan. The long-term implications of it all are disturbing.


71. Sometime in September 2012 Hogan's "court" ruled against me in all regards with
no hearing of anything. I paid Eugene Oregon Attorney Barry Davis to file an appeal for
me. At the same time I received notice that my freely owned home was going to be sold
to pay my $5,500 spousal support. That hearing is posted on www.WellsFargoWitz.com
and it is brutal and uncaring. I was forced to liquidate my 401k that had my ex-wife as
beneficiary. Since then the fund would have almost tripled in value but I had to sell it.
Attorney Barry Davis took about $12,000 from me for upcoming work on the appeal.
He never filed a notice of appeal, much less any appeal at all. He actively lied to me
repeatedly that he had the appeal under control.


72. Duplicity of Attorney Barry Davis was made clear to me in March 2013 when he
informed me Ogletree Deakins had billed me $1,700 for receiving my faxes ... the same
ones they used against me in all court proceedings. He said it was ordered in case
6.11.06248.ho despite it being a closed case in which he missed the appeal. Ogletree
Deakins once against acted in a way to punish, retaliate, and stoke the war.



Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 41 of 131
        Case 6:20-cv-00253-AA             Document 1        Filed 02/14/20   Page 42 of 57




         Wells Fargo/Ogletree Deakins Mafia-Style Kidnapping #2
 With embedded Hobbs Act violation #2: awarding a coerced third party benefit under
                  color of official right and under color oflaw;

73. I fired attorney Davis. He did little to nothing but steal my money without shame'.
I contacted Wells Fargo's conflict attorney in Des Moines about the Ogletree Deakins fax
billing and he told me to call Ogletree Deakins about that so I did. Ogletree Deakins
never returned my calls. I resumed my mass fax information distribution and brought
throughput in June 2013 to 13,500 transmissions. I faxed to news agencies, attorney
firms, government agencies, and law enforcement agencies such as Eugene Police and
all the FBI offices in the United States. At that time I was faxing from my home
computer using a fax modem and Centurylink Business Class communication services.


74. Most of my faxes followed the format we see all the time on internet news. I would
use a shocking and often lurid "headline" in big letters followed by extensive boring
business detail in normal size printing.



75. On July 18, 2013 two City of Eugene Major Violent Crimes Detectives came to
my Tony Veach, Eugene Police Dept. advised me I was stalking Leah Lively and Ogletree
Deakins and he orally prohibited me from communicating with Ogletree Deakins. I
explained to them that FAXING is not STALKING and I had every right to communicate
and that well-tested law does not allow police officers to stop communications absent of
an imminent actionable physical threat. I explained that advertising come-ons were
often a little off-color and pointed out most any communication was pure business of
great importance. I explained to the two detectives I felt certain their visit was a "setup"
for another false arrest and Det. Veach refused to record the conversation.


76. I offered police complete access to my home and paperwork. I implored them to
stay and let me show them my evidence and they refused to even glance at it. No fax I
sent was even vaguely a threat to anyone and as noted already they were all sent to FBI
and other Law Enforcement over and over again. Only Ogletree Deakins found offense.
I was extremely upset by the visit and felt strongly I was once again being set up ... and I


Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al               Page 42 of 131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 43 of 57




was, this time far bigger and worse than the time before. Major Violent Crime
resources used to retaliate and conceal for Wells. Fargo/Ogletree Deakins
degraded public safety and is an insult to all taxpayers. Plus .. .it does not take a
genius to realize if Major Violent Crimes is sent for absolutely no reason except to roust
me they already had a plan in motion to jail me for a major violent crime.


77. I live 100 miles away from Ogletree Deakin's secure office tower in Portland. I had
not been to Portland nor was I alleged to be in or near Portland. They had police roust
me many times at my home. I don't even know where they live and certainly would have
the courtesy to not bother them at home. I took great pains to keep my
communications within the business arena by using FAX instead of, say, Facebook or
other social media. Obviously: Leah Lively of Ogletree Deakins is an attorney. Her staff
collects material from the fax machine as I documented with online job postings for
legal assistants showing it among their duties. They can throw it away and block my
number. They can use well defined FAX laws against me. They can apply for a
restraining order. Instead they chose to manufacture crime against me, corrupt our
local district attorney's office, and have me arrested again. That is more profitable to
them and it conceals Ogletree Deakins bank robbery via systematic pretexting of legal
bills. By this time, the attorneys were definitely not working to protect Wells Fargo:
they were working to conceal their lack of detailed business knowledge and to continue
fee-robbing the Bank.


The law in Oregon and United States clearly allowed my communications. I claim that
Dodd-Frank as interpreted by Wells Fargo at that time MANDATED I do all possible to
communicate and Oregon has an exception for employment related communication but
prosecutor Hasselman ignored it.


78. In Lane County OR there is a special office that handles 'restraining orders'. It is a
mandatory first step before communications can be considered "stalking" or
"harassment". Oregon has 'free speech' protections above and beyond federal law.
Neither Ogletree Deakins or Leah Lively in Portland had filed for a communications
restraining order like everyone else has to in order to obtain an arrest.

Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 43 of131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 44 of 57




79. I continued faxing as fast as I could. Consider that police had been to my home five
times in two years, always sent by Wells Fargo/ Ogletree Deakins with the specific
purpose and effect to taunt me for my inability to fend off their deadly legal assault for
reporting them and Wells Fargo in detail to Federal Bureau - Investigation, etc.


So. Unknown to me at the time, Christopher Mixon, Chief Legal Counsel of Ogletree
Deakins in Nashville was working with an attorney in Portland (Steven Seymour of
Samuels Yoelin Kantor) who in turnwas allowed a special visit with Lane County
Oregon Major Violent Crimes Prosecutor Erik Hasselman. They were working on a
stalking complaint. Exhibit 8 are their own letters that document the
deliberate and systematic manufacture of crime and public corruption. I
found them after-fact buried in the piles of police paperwork. I included a
writeup to help the reader understand the context better.


81. Important Detail: Ogletree Deakins claimed an "imminent threat" in one of the
letters to Eugene OR's police/prosecutor from their secure Portland tower. That is what
allowed them to get an arrest without a communications protection order. I confirmed
in writing Ogletree Deakins bypassed Portland police ... they reported no aspect of a
threat at any time to authorities in Portland. If a person is "imminently threatened"
they call their own police .... not police in a city 100 miles away. Ogletree Deakins had
not even put their building security on notice. I had not been near Portland for years
and was not alleged to have been. It is 100% manufactured crime to retaliate.


82. It is complete and total invention and manufacture of crime along with a feigned
threat. It was performed by Wells Fargo/Ogletree Deakins with clear collusion of state
actors against a federal witness who had evidence parked in great detail while still
employed and after. Criminal and Civil RICO were never so stark and well-documented
due to police and court audio records. The attorneys then used their nationwide
connections to conceal it in the courts.




Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 44 of 131
        Case 6:20-cv-00253-AA             Document 1        Filed 02/14/20   Page 45 of 57




83. On July 22, 2013 I accidentally faxed one (1) item to Ogletree Deakin's Portland
Office. I was unaware of it. I obtain my fax numbers from websites and despite me
removing their number from lists .. .it was still on one. Det. Tony Veach called me on
7.23.13 and asked me if I sent it so I checked my logs and confirmed to him I did. I later
found out that my faxes were being automatically forwarded to Attorney Steven
Seymour. I should have lied and denied it. My honesty was used to incriminate me.


84. On July 25, 2013 Det. Tony Veach called me at my home and said he needed to
meet with me and asked me· to drive down to the Albertson' supermarket, about a mile
away. In Eugene Oregon when police make major violent crime warrant arrests their
standard procedure is to make the driver remain perfectly still as police surround the car
and open the driver's door, cut the seatbelt, and drag the driver from the car onto the
ground facedown for handcuffing. The car is taken to impound and it will cost at least
$600 to get the car out of impound. The driver is subjected to cannabis and alcohol
tests and criminally charged accordingly along with all else.


85. I rode my bicycle instead. Tony Veach was there as were some of his partners.
They were all plain-clothes and they looked like old rumpled versions of 'Miami Vice'
undercover police, several of whom have since left the force under allegations of sexual
misconduct. Det. Veach advised me I was being arrested and ushered me towards an
unmarked and somewhat old brown van. I got in and Det. Veach sat to my right. He
closed the sliding van door and another of the plainclothes police officers drove.


86. I was not handcuffed and Det. Veach made a point of mentioning that in the
written police reports. That is absolutely against police policy, especially for Major
Violent Crimes. None of the arrest process was audio-recorded this time because police
were keenly aware I would get it and pick it apart. I honestly felt what was happening
and how it was happening was more like a mob hit and I was "going for a ride". I
believed it is highly probable Det. Veach le-ft me un-cuffed because he planned to
murder me when I became enraged at being arrested over rightful communications. I
realize that is speculation but that is how it appeared to me at the time and that is
what I believed and still believe it actually was: setting the stage for another sad but

Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al               Page 45 of 131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 46 of 57




completely understandable police shooting of a citizen. Here in Eugene there have
been several ... but they are soon forgotten by all.


87. Det. Veach advised me I was under arrest for 10 counts of stalking Ogletree
Deakins. He showed me the warrant. Exhibit 9 shows 10 identically duplicated
charges of stalking a corporation and one or its workers ... via fax. I continue to assert
that Stalking laws were not meant for corporate use and it is not possible to stalk a
corporation (or rape or murder one). Notice that despite it carrying a potential penalty
of 10 years in prison there was no Grand Jury. It was all done based on a corrupt
prosecutor's "information" just as Ogletree Deakins perpetrated false arrest in Maricopa
County AZ in the same timeframe (Exhibit 1).


88. Tony Veach also showed me the 10 faxes used to obtain the 10-times warrant
during my ride to jail in the old unmarked van. I showed Det. Veach the fax receipt
banner and pointed out that most of them were not to Ogletree Deakins. Det. Veach was
fully aware of my informational fax campaign from his visit (home invasion) a week
prior. Nothing I said mattered to him ... obviously.


89. Lane County Oregon uniquely uses a crude computer program called Risk
Assessment Tool (RAT) to determine pre-trial jailing and bail. It simply counts the
number of charges and then exponentially increases the jailing and the bail amounts via
"Risk Scores" that are entirely determined by number of charges. Once a person is
charged with over 9 counts of anything they are considered highest risk and rarely get
released prior to trial. It is a system that is well-known locally to place the punishment
ahead of the trial. A judge approved use of the RAT system but the widespread fraud of
the system has never seen the light of day due to attorney corruption of State functions.


90. Duplication of charges in this case and situation represent deliberate fraud of our
justice system that directly affected my life and liberty. As a mortgage loan originator I
would be terminated and banned from profession had I listed a liquid asset 10 times in
attempts to secure a mortgage loan for a client. Yet that type of fraud appears to be the
basis of United States criminal law.

Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 46 of 131
        Case 6:20-cv-00253-AA               Document 1       Filed 02/14/20   Page 47 of 57




91. This time I was placed into the actual jail. I was allowed out of my cell for two
hours per day but with no regularity causing a sense of time distortion. At least once
the 2 hours was denied so I was in-cell nearly 48 hours straight. It was absolutely brutal
and precipitated every medical condition I have as a middle aged man. I learned from
other inmates I was in a 'maximum security' area of the jail.. .. pre-trial.


92. Sudden withdrawal from coffee and/ or tea is extremely painful and debilitating. I
asked for a cup of tea but was refused. I was told it was not available in jail. I also use
cannabis for a well documented seizure disorder condition and I will go into seizure
after a week or two without cannabis. At the time I was a Oregon Medical Marijuana
permit holder which required a doctors records of a qualifying condition. I am also
prescribed a minimal dose of Dilantin for the seizure condition in case anyone doubts
tliat the condition is genuine.


93. I was subjected to what I consider a completely illegal in-jail pretrial hearing of
some type. The transcript and court audio recording posted on www.RisePatriot.com or
www.WellsFargoWitz.com .,_I was returned to my cell and was subjected to abject
sensory deprivation and complete lack of physical exercise for a week. It caused all my
pre-existing medical conditions to worsen significantly. On a positive note, the
extremely calorie-restricted jail diet caused sudden weight loss despite being very
uncomfortable while enduring it.


94. The Lane County Jail contracts for medical services and food services from national
firms. Those contracts were new in Lane County in 2011. Lane County Jail has various
areas of security and related brutality. I reported all that to our County Commissioners
as soon as I was released on bail and also delivered to them a notice of intention to sue
them per the law. I also reported suspicions or questions regarding contract kickbacks.
It seems so easy for the state legal actors and the attorneys to steal pretty much
whatever they wanted to and call it legal or consulting fees. Unlike any other industry...
there is no limit to a legal fee. It can be, say,      $100,000     on a $300,000 contract and
nobody would ever know or question it. All I know as a taxpayer is we long ago paid for

Civil Complaint Filed February 14,   2020    Clark vs. Wells Fargo et al                Page 47 of 131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 48 of 57




that concrete building and we already give them plenty of money but every few years
they go to the voters asking for ever more millions of dollars on "jail bed space". The
jail/prison industry is a goldmine because prisoners and their families can't do a thing
about it. So ..telephone calls out cost a dollar a minute (or so) and corporations are
forever peddling new gimmicks like ankle monitors that get terribly overused. I feel our
local government leaders allow us to be robbed blind by people they trust. I reasonably
know for a fact they will not enjoy wearing an ankle monitor or existing in their jails.


95. My bail was set at $200,000 for the 10 identical charges of corporate manufactured
crime. My elderly parents had to pony up          $20,000    and watch me being fitted with an
electronic ankle monitor that was large and strapped on so it could not be removed. It
is the absolute most cruel device. It is electronic castration and a modern day pillory.
All studies ever done show they are both useless and greatly over-used. I implore the
court to strictly limit the use of them. If you don't understand what it is ...try one out for
a week or.... six months. You try going every week and paying $100 for the torture of an
ankle bracelet inflicted on mostly-men here in Lane County Oregon.


96. I also signed (obviously under extreme duress) a release agreement that included
about 40 conditions on a pre-trial basis. For example, I could not shout, I could not buy
lottery tickets, I could not engage in commissioned employment, I could not be in the
Oregon Medical Marijuana Program.


97. I hired an attorney, not because I needed one but because the Judge in Jail strongly
implied I needed one. I talked to several and they all were terrified and intimidated by
the charges and the fact Erik Hasselman, Major Violent Crimes Prosecutor was
personally handling the case. Each of them accused me of lying to them. Each of them
told me that the District Attorney always waits for a Protection Order prior to
arrest ... even in violent local family situations where people end up getting killed or
wounded. No matter what I said... attorneys clearly told me that if Erik Hasselman is
prosecuting the State considers my conduct to be an extreme threat and there must be
more to the charges than I was telling them.



Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al               Page 48 of 131
          Case 6:20-cv-00253-AA           Document 1        Filed 02/14/20     Page 49 of 57




98. Laura Fine-Moro was my first attorney. She took my money and researched the
law and concluded my conduct was not stalking under Oregon law. Still: she yelled at
me and scolded me ... she even said "how would you feel if your sister or mother received
faxes like that?" I politely told her that was irrelevant and that both my sister and
1mother   would enjoy faxes like that, especially if earning       $250,000   per year (or
whatever) as Ogletree Deakins attorney.


99. I later met her Laura Fine-Moro new husband on the courthouse stairway.... a
flamboyant pirate of a man who had significant hair, piercings, and colorful clothing.
He happened to work on the Lane County Prosecutor's staff causing me to sense weird
possible conflicts of interest.


100.   When I felt Laura Fine-Moro was misrepresenting me by refusing to file a
demurrer I fired her. In Oregon demurrers have short timeframes and delays in police
evidence production and then outright refusal to file a demurrer caused it to be
problematic later.


101.   I filed for modification of release conditions (ankle bracelet) as Pro Se. I was
insultingly refused. Transcript and the actual court audio:_
www.RisePatriot.com/JudgeVogt.html . It absolutely proves complete trust
(blind faith) in a computer model to determine the fate of a human being. It used to be
called "The Religion of Science" and we used to know that "Garbage in, Garbage out" but
now, the way data is input into court systems is the de facto law in a given case. Here is
an excerpt from the Exhibit:
"I do rely on the risk assessment tool and I think your arguments today have been intelligently
made, I think part of the problem is that you are um, combining a couple of different legal issues
into one that normally are not combined. One is that the Risk Assessment Tool has given you
certain scores and you are basically contesting you shouldn't have those scores, that is one. Two
is really a demurrer issue because you want to challenge the charging document which is not
what we are here for today and that motion is not here before me. I would note that the Risk
Assessment Tool has been validated and I'm one of the folks who monitors that frankly as the
chief criminal judge of this bench. And on the scores you show high in every category, sir. Your



Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al                  Page 49 of 131
       Case 6:20-cv-00253-AA              Document 1       Filed 02/14/20      Page 50 of 57




danger score is 79.5. Now I noted with my staff that that is true even after they removed some
criminal history because there wasn't a record of it because it is old from 1979 um, but the
danger score is stiU79.5 and.I will tell you HIGH is    21.   So, your CBR score is also 354. Me: what
does that mean? Judge: um, its the scoring level um, the CBR? That is the capacity based release
score which is why you are out on security and ankle bracelet. Your re-offense score and your
FfA score are also high and so given those FACTS, a lot of the things you are talking to me about
today have to do with me with me making a determination about the truth of allegations on um
an unsworn statement. So I really can't base my decision on that sir, I need to base my decision
on the risk assessment score in the file and the reports and the documents that are provided. I
recognize that you do contest that and I am not diminishing in any way your position on
contesting that. However, I am required to treat everyone similarly who are in similar situations.
I can't treat one person differently than the other when they are in similar situations. And
anyone who is out on a release agreement with these scores will be on an ankle bracelet, ok,
because it is appropriate.


102.   I hired Oregon Attorney Kevin Bons next. He was shocked and dismayed by what
he genuinely thought was an abomination of justice. The first thing he suggested was a
demurrer, the same instrument as Attorney Fine-Moro refused to file claiming it was
"unethical". The demurrer hearing was on November 5,                2013   and I went dressed in a
suit as usual. Getting past security with the ankle bracelet required a special search in
front of everyone because the ankle bracelet beeps. The hearing was in the courtroom of
Judge Jay Mc.Alpin which was right near the public windows with long lines of fellow
citizens waiting to conduct public business.
 · Illegal Search and Seizure Based on Forged Affidavit and.Judicial Fraud
   All My Computers Were Taken By Police. They Kept Them Four Years.
              Per Police Reports, they Opened US Mail Without a Warrant

103.   The hearing transcripts and court audio was placed in PACER in my prior cases
and obstructed. They can also be accessed at: www.RisePatriot.com or
www.WellsFargoWitz.com            Another Judge (Rooke-Ley) had ordered an arrest because
they claimed a urine test showed positive for cannabis AND my ankle bracelet showed I
was in or near a Cannabis Dispensary. To the shock of my attorney, I was taken out to
the most public area and placed into handcuffs. The demurrer hearing had to wait until
the next day and the Judge got to see me in jail suit and handcuffs. It was. very


Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al                    Page 50 of 131
         Case 6:20-cv-00253-AA             Document 1        Filed 02/14/20   Page 51 of 57




 prejudicial and of course the demurrer was denied and I was returned to brutal jailing.
 That transcript and audio is posted: www.RisePatriot.com


 104.   Prisoners are held in the courtroom jail waiting transport. There is no drinking
 water and there is only a metal bench with a rim. It appears it was designed to hold a
 mattress long ago. After hours I could not stand the thirst any longer. I was compelled
 to flush the toilet and drink out of it. The veneer of our civilization is paper-thin and
 this is just one more act of Tampering in an endless string of civil rights violations
 dished out by sadistic court workers.


 105.   I demanded of each attorney they find a way for a judge to look at the "evidence"
 and realize it is a bunch of harmless faxes to Portland Oregon. Turns out that the
 Prosecutor's staff input whatever they want into a system and someone on the judge's
 staff rubberstamps it, no matter how absurd. The trusting, hapless judges do not see
 the case in advance and thus have no real option but to "order" whatever the staff
· placed into the system. That was made public as part of a recent local dispute between
 Judge Mooney and Judge Vogt/Erik Hasselman. In Lane County OR there are no ways
 to meaningfully contest something as absurd as 10-times duplicated misdemeanor case
 subjecting a citizen to 10 years in prison initiated entirely via District Attorney
 "information". In theory, they would look at it on 'eve of the trial' but in Lane County
 the judge will simply do whatever the staff wrote in the system. Even if a judge were to
 honestly review it it is unlikely he would simply dismiss the charges because of the
 extreme expense and resource commitment of the State and the fact of witnesses being
 called. Oregon's demurrer law is limited and vague, as I pleaded to the court with FRCP
 5.1 and Federal Rules of Appeal Procedure 44 (FRAP 44) filings, both in PACER.


 106.   In addition to being rearrested in court Det. Veach served me with a search
 warrant of my home. The search warrant was badly forged by either Erik Hasselman or
 Tony Veach. They appeared to have rushed the forge job .. .it is that crude and obvious. It
 is not notarized. The 8 page affidavit was most likely written by Erik
 Hasselman and forged by him. The basis of the search warrant was an exact
 duplication of the original arrest material 4 months prior. That is another instance of

 Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al               Page 51 of 131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 52 of 57




fraud of justice systems in behalf of the corporate actors in order to retaliate, punish,
and silence me at any cost. I had a lawsuit against them in process and all the working
papers for that were on the seized computers. That further complicated court
submissions.


107.   I was taken to the most secure part of Lane County Jail where they keep the really
bad cases. I was only allowed out of the cell 1 hour per day instead of 2. I was housed
right across from an inmate I later learned was named David Taylor. He was awaiting
his second murder trial and was placed on death row at the Oregon State Penitentiary. I
am certain that police or prosecutor felt they would find something in my home or on
my computers. It was a fishing expedition. They failed. My computers were all seized
but curiously, my fax machine was left there;


108.   Bail was set at $400,000 for the re-arrest. My parents had to pony up. $40,000.
Bail now totaled $600,000. Kevin Bons is an excellent attorney but he had never seen
anything like it. He did not seem to understand I had 30 days to make a motion or I
would forfeit the entire original bail amount of $200,000.


109.   A week before the deadline I was forced to fire attorney Kevin Bons; He is a very
good human being and a wonderful attorney but he was in over his head. I retained a
renowned Trial Lawyer named John Halpern. He really wanted me to take it to trial and
he collected $15,000 from me as a set fee that would pay for all services through a trial.
He successfully motioned away the $200,000 forfeiture, the hearing for that was on the
last possible day.


110.   Once or twice per week the home telephone (mandatory for pre-trial release) rang
between 1 am and 4 am waking up the entire household. They claimed they could not
get a good signal from the ankle monitor so they were calling to make sure I was home
as required. That was just one more added layer of deliberate abuse of me and the
entire household.


111.   I think this fact is very important: In November 2013 while in ankle bracelet under

Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 52 of 131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20   Page 53 of 57




10 identical   charges of stalking Ogletree Deakins I called local FBI and implored the
Agent of the Day to allow me time to relate the evidence I parked there, now that I
honestly felt my life was threatened. He was a long term FBI agent named Ken Jamison
and it took some talking to get an appointment. I went down in person and met in FBI's
office. He allowed me one hour.


112. I showed him the police reports from 2011. He went through them in great detail.
He asked a few questions. When he was done, he stated that police action seemed
"suspicious". I askedwhat that meant and he said he would bring it to our local United
States Asst. Attorney General to see if it should be investigated. I brought the written
material .... about a foot of paper... over to Asst. Attorney General Chris Cardini.
'Eventually I received a rather dunning letter from him telling me there was nothing to
investigate and to pick up my paperwork. I left it at his office.


113. According to Attorney Halpern, a picture of me and a threat profile had been
posted on the wall right between the chambers of Judges Rasmussen and Vogt, our
presiding judges. Attorney Halpern told me in his decades he had never seen such a
thing. I was also followed all around the courthouse by Sheriffs Deputies. I learned
they were assigned to follow me around because I was considered a special threat. That
was another aspect of abuse Attorney Halpern had never seen before, even for actual
serious violent criminals. It further indicates corruption of the judiciary.


114. Towards the end of December 2013 I read that National Institutes of Health
published a warning in June 2013 against more than 6 hours of cellular signal contact
per day. The ankle bracelet device uses cellular signals and is strapped to the bone. As
irrational as it seems, that begin to go around and around in my mind and I just had to
get out of the ankle monitor. That and along with the realization I would probably not
live through a trial (if ever they had one) and incarceration caused me to seek a plea
bargain. I realized I would not be able to fight back from prison.


115. The plea agreement was for ONE count of stalking. Had that been charged in the
beginning I would not have been jailed and financially abused. There would have been

Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al              Page 53 0£131
        Case 6:20-cv-00253-AA             Document 1       Filed 02/14/20    Page 54 of 57




no ankle bracelet or pretrial conditions. I understand some people have multiple
charges but in my case it was 10 absolutely identical charges of stalking Ogletree
Deakins ... a corporations ... and one of its workers, the "vulnerable woman victim"
attorney Leah Lively who is married to a law enforcement officer and destroys human
beings deliberately for money from the safety of a secure Portland office tower. It is
pure, unadulterated fraud and lies ...from attorneys.


The plea bargain hearing transcript and court audio is posted: www.RisePatriot.com


116. The plea bargain (Exhibit 10) awarded Leah Lively a stalking protection order
under a different case number. That has the effect of making it look to all as if I have
two crimes against me instead of the one bargained for.             Meanwhile .... no resource was
spared for Wells Fargo/Ogletree Deakin's deadly retaliation and FBI witness/informant
tampering or covering up their very bad decision of trusting employment attorneys.


117. I was also ordered to seek mental health evaluation but Erik Hasselman and I
specified in my plea bargain that I would not have to accept treatment and the judge
went with it. That created a problem for the evaluation company because their
profession appears to link evaluation and treatment. It speaks for disregard for public
safety and the over-eagerness of prosecutor to gain a conviction against me: they
considered me to be a crazy violent stalker and even if so evaluated... no treatment
needed. I later learned the most if not all "convicts" are "ordered" to pay several
hundred dollars for the dog-and-pony-show mental health contractor.


118. The award of that protection order and the 'no contact orders' to Steven Seymour
of Samuels Yoelin Kantor are third party benefits awarded under color of law and under
duress. They represent a classic violation of 18 USC 1951, "The Hobbs Act" which is just
one more major violation that absolutely cements the RICO allegations.


119. On a positive note: I was instantly and suddenly no longer considered a major
violent threat. I went to get the ankle bracelet cut off. I eventually got all but $1,500 of
the bail deposits back. It was over for the most part now that Ogletree Deakins/Wells

Civil Complaint Filed February 14, 2020    Clarkvs. Wells Fargo et al                  Page 54 of 131
         Case 6:20-cv-00253-AA              Document 1        Filed 02/14/20   Page 55 of 57




Fargo had done .everything to me short of outright murder (which Det. Veach may have
been aiming for as described previously).


120.   The facts of my lawsuit never saw the light of day. I spent a lot of time and money
on court submissions and government reporting in accordance with Wells Fargo Policy
and the Law. The attorneys collectively committed fraud of the federal case
management system. The system appears to have few edits and relies on trust. It
systematically dismisses RICO cases no matter how well documented they are. The
end result of all court processes was Ogletree Deakins being permitted to enter whatever
they wanted and it became an order of the court regardless of how wrongful or
ridiculous.


121.   I tried hard to avoid filing another lawsuit (this one) by appealing the cases and
inputting FRCP 6o(d)(3) motions. Those processes were under color-of-law and played
out by court clerks using scoring systems to dismiss cases without reviewing them for
unheard facts/evidence. From all I could tell, the court simply allowed Defendants to
write and submit anything they wanted ... so they did and it is all captured in PACER for
all of time. The attorneys wasted several years and most likely allowed them to continue
generating fee bills for Wells Fargo to pay. Those processes also obstructed the facts
and evidence I discovered and had placed into the court for adjudication or alternate
dispute options.


         Continued Concealment of Evidence and Obstruction of Justice
               by Coordinated Activity of Public and Corporate Attorneys

122.   Attorneys Christian Rowley and Peter Urias (et al) at Sayfarth Shaw were brought
in to respond to my lawsuits against Wells Fargo. Christian Rowley refused to confer
and specifically stated that he did not have to look at my evidence. Mr. Rowley brought
in a "Pro Hae Vice" (David Campbell et al) to file obstructive pleadings devoid of
relationship to reality; it is more machine produced boilerplate that means nothing at all
except big fee billings paid by the Clients they are fee-gouging.




Civil Complaint Filed February 14,   2020    Clark vs. Wells Fargo et al               Page 55 of 131
       Case 6:20-cv-00253-AA              Document 1       Filed 02/14/20   Page 56 of 57




123. The State of Oregon, Lane County, and City of Eugene each permitted their
representative attorneys to refuse any form of conference on facts and evidence and
then each of them engaged in obstructing their hearing or 'due process'. Worst appears
to be State's attorney Vanessa Nordyke who motioned for extra time to respond in 6:14-
cv-01103-jr. The boilerplate she submitted appeared to have been prepared by an
external law firm or legal service at taxpayer expense. If so, I would like to "discover"
which firm was paid how much for creating a pile of typical boilerplate that was used to
obstruct facts and evidence in this banking employment retaliation complaint. A year
later, Vanessa Nordyke was named "President" of Oregon State Bar Assn. Sabastian
Newton-Tapia and Ben Miller played what appeared to be a well-practiced, devious
game in concert with each other designed to bury me along with the evidence. It is
.documented in PACER for the case using a FRCP 60 d-3 filing and other pleadings.


124. Benjamin Gutman is Solictor General for Oregon. He has a law degree from Yale.
The State of Oregon under authority of Attorney General Ellen Rosenblum permitted
Benjamin Gutman from Yale to continue obstructing the hearing of simple facts and
evidence of personal harm by Defendants for several years in the Appeals Courts.
Meanwhile, State of Oregon was in the process of collecting tens of millions of dollars
from Wells Fargo for the bogus account "scandal" that I and many other workers
reported years before to every conceivable agency.


I would like to "discover" how much money was awarded to Oregon and how much
attorneys billed the State for administering the Wells Fargo settlement. That set of
circumstances is why Ellen Rosenblum is being sued for Racketeering, Civil Rights
Violations, Obstructions, etc. I used certified mail to deliver copies of my lawsuits and
pleadings to her and I don't believe she ever saw any of it due to staff procedures that
keep leaders in the dark.      I am confident Ellen Rosenblum will disgusted by what was
perpetrated here in Lane County Oregon in this banking employment retaliation
complaint.


125. One cold winter day I noticed climate protesters near the courthouse in support of
a lawsuit against the United States by a group of children. I went home and looked the

Civil Complaint Filed February 14, 2020    Clark vs. Wells Fargo et al               Page 56 of 131
         Case 6:20-cv-00253-AA              Document 1        Filed 02/14/20   Page 57 of 57




case up. I concluded Eugene OR District Court at that time was run by a gaggle of
unseen staff who allowed attorneys Ogletree Deakins et al to operate court systems as if
they owned them. The trusting judges were reduced to well-meaning figureheads by
court staff who fraudulently use the official system to simulate an actual legal process.


From top-to-bottom, I documented a completely unregulated legal industry. Attorneys
in Oregon (and likely elsewhere) are able to inflict all manners of human punishment
and make it look legitimate by falsifying the computer system records. They freely mine
information and use it against people and companies. They are able to get ridiculous
articles in local/national media supporting their abject nonsense such as the "carbon
inventory" the children were seeking prior to their case being dismissed in appeals. An
exhibit within Exhibit 11 is my Amicus Curiae briefing about that filed in the 9th
Circuit Court of Appeals.


126.   Exhibit 11 is an Amicus Curiae briefing I filed in a New York District Court. I also
mailed it as a crime report to Federal Bureau Investigation, Secret Service Agency, and
to Attorney General at Dept. of Justice. Another exhibit within Exhibit 11 is what
appears to be e a completely forged highly prejudicial local "Order" that was used to
dismiss my prior damage recovery lawsuit (and the facts/evidence) with no discussion
or hearings. Christian Rowley, Peter Urias, and David Campbell were apparently the
RICO Actors who perpetrated that forgery, which under the circumstances is
tantamount to murder of the American Justice System.


I swear under penalty of perjury and the law that the above declaration is true.


Signed,       (Iv
Andrew Clark 3270 Stoney Ridge Rd. Eugene, OR 97405 541.510.3915
February 14, 2020. OperationSunriseLaw@gmail.com
EXHIBITS FOLLOW THIS PAGE.




Civil Complaint Filed February 14,   2020    Clark vs. Wells Fargo et al               Page 57 of 131
